 



Exhibit 10.1
LOAN AND SECURITY AGREEMENT
     THIS LOAN AND SECURITY AGREEMENT, dated as of September 12, 2007 (as
amended, restated, supplemented or otherwise modified from time to time (this
“Agreement”)) is among GENERAL ELECTRIC CAPITAL CORPORATION (“GECC”), in its
capacity as agent for Lenders (as defined below), together with its successors
and assigns in such capacity, “Agent”), the financial institutions who are or
hereafter become parties to this Agreement as lenders (together with GECC,
collectively the “Lenders”, and each individually, a “Lender”), ENTREMED, INC.,
a Delaware corporation (“Borrower”) and MIIKANA THERAPEUTICS, INC., a Delaware
corporation (“Miikana” and together with Borrower, each a “Loan Party” and
collectively the “Loan Parties”). Agent has an office at 83 Wooster Heights
Road, Fifth Floor, Danbury, CT 06810 (the “Agent’s Office”). Borrower’s mailing
address and chief executive office is 9640 Medical Center Drive, Rockville, MD
20850.
RECITALS
     Borrower wishes to borrow funds from Lenders, and to issue to Lenders
warrants exercisable for an aggregate of 250,000 shares of common stock of
Borrower, and Lenders desire to make loans and other extensions of credit, and
to purchase the warrants, severally and not jointly, to Borrower pursuant to the
terms and conditions of this Agreement.
AGREEMENT
Borrower, Agent and Lenders agree as follows:
1. DEFINITIONS.
     As used in this Agreement, all capitalized terms shall have the definitions
as provided herein. Any accounting term used but not defined herein shall be
construed in accordance with generally accepted accounting principles in the
United States of America, as in effect from time to time (“GAAP”) and all
calculations shall be made in accordance with GAAP. The term “financial
statements” shall include the accompanying notes and schedules. All other terms
used but not defined herein shall have the meaning given to such terms in the
Uniform Commercial Code as adopted in the State of New York, as amended and
supplemented from time to time (the “UCC”).
2. LOANS AND TERMS OF PAYMENT; WARRANTS.
     2.1. Promise to Pay. Borrower promises to pay Agent, for the ratable
accounts of Lenders, the aggregate unpaid principal amount of all loans and
other extensions of credit made severally by the Lenders to Borrower, together
with interest on the unpaid principal amount of such loans and other extensions
of credit at the interest rates set forth herein.
     2.2. Term Loan.

  (a)   Subject to the terms and conditions hereof, each Lender, severally, but
not jointly, agrees to make a term loan (collectively, the “Term Loan”) to
Borrower on the Closing Date (as defined below) in an aggregate principal amount
not to exceed such Lender’s commitment as identified on Schedule A (such
commitment of each Lender as it may be amended to reflect assignments made in
accordance with this Agreement or terminated

 



--------------------------------------------------------------------------------



 



  (b)   or reduced in accordance with this Agreement, its “Commitment”, and the
aggregate of all such commitments, the “Commitments”). Notwithstanding the
foregoing, the aggregate principal amount of the Term Loan made hereunder shall
not exceed $20,000,000 (the “Total Commitment”). Notwithstanding anything to the
contrary herein, Borrower shall have no obligation to borrow the Term Loan
unless the Total Commitment is funded on the Closing Date. Each Lender’s
obligation to fund the Term Loan shall be limited to such Lender’s Pro Rata
Share (as defined below) of the Term Loan.     (c)   Notes. The Term Loan of
each Lender shall be evidenced by a promissory note substantially in the form of
Exhibit A hereto (each a “Note” and, collectively, the “Notes”), and Borrower
shall execute and deliver a Note to each Lender. Each Note shall represent the
obligation of Borrower to pay to such Lender the aggregate unpaid principal
amount of such Lender’s Pro Rata Share of the Term Loan made to or on behalf of
Borrower under this Agreement, together with interest thereon as prescribed in
Section 2.3(b).

     2.3. Interest and Repayment.

  (a)   Interest. The Term Loan shall accrue interest in arrears from the date
made until the Term Loan is fully repaid at a fixed per annum rate of interest
equal to 10.47%. All computations of interest and fees calculated on a per annum
basis shall be made by Agent on the basis of a 360-day year, in each case for
the actual number of days occurring in the period for which such interest and
fees are payable. Each determination of an interest rate or the amount of a fee
hereunder shall be made by Agent and shall be conclusive, binding and final for
all purposes, absent manifest error.     (b)   Payments of Principal and
Interest. For the Term Loan, Borrower shall pay to the Agent, for the ratable
benefit of the Lenders, (i) nine (9) consecutive payments of interest only
(payable in arrears) at the rate of interest determined in accordance with
Section 2.3(a) on the first day of each calendar month (a “Scheduled Payment
Date”) each in an amount equal to $174,500 commencing on November 1, 2007 and
(ii) thirty (30) equal consecutive payments of principal and interest (payable
in arrears) at the rate of interest determined in accordance with Section 2.3(a)
(a “Scheduled Payment”) each in an amount equal to $760,606.28 commencing on
August 1, 2008. The amount of each such payment of principal and interest shall
be calculated by the Agent and shall be sufficient to fully amortize the
principal and interest due with respect to the Term Loan over such repayment
period. Notwithstanding the foregoing, all unpaid principal and accrued interest
with respect to the Term Loan is due and payable in full to Agent, for the
ratable benefit of Lenders, on the earlier of (A) January 1, 2011 or (B) the
date that the Term Loan otherwise becomes due and payable hereunder, whether by
acceleration of the Obligations pursuant to Section 8.2 or otherwise (the
earlier of (A) or (B), the “Term Loan Maturity Date”). Each Scheduled Payment,
when paid, shall be applied first to the payment of accrued and unpaid interest
on the Term Loan and then to the unpaid principal balance of the Term Loan.
Without limiting the foregoing, all Obligations shall be due and payable on the
Term Loan Maturity Date.     (c)   Interim Interest Payment. Borrower shall make
an advance payment of interest on the Closing Date for the period from such date
to and including the last day of the month in which the Term Loan was made.

-2-



--------------------------------------------------------------------------------



 



  (d)   No Reborrowing. Once the Term Loan is repaid or prepaid, it cannot be
reborrowed.     (e)   Payments. All payments (including prepayments) to be made
by Borrower under any Debt Document shall be made in immediately available funds
in U.S. dollars, without setoff or counterclaim to the Collection Account (as
defined below) before 11:00 a.m. Connecticut time on the date when due. All
payments received by Agent after 11:00 a.m. Connecticut time on any Business Day
or at any time on a day that is not a Business Day shall be deemed to be
received on the next Business Day. Whenever any payment required under this
Agreement would otherwise be due on a date that is not a Business Day, such
payment shall instead be due on the next Business Day, and additional fees or
interest, as the case may be, shall accrue and be payable for the period of such
extension. All regularly scheduled payments due to Agent and Lenders under
Section 2.3(b) shall be effected by automatic debit of the appropriate funds
from Borrower’s operating account specified on the EPS Setup Form (as defined
below). For purposes of calculating interest, all payments will be deemed
received three (3) Business Days after Agent’s receipt thereof in accordance
with this Section. As used herein, the term “Collection Account” means the
following account of Agent (or such other account as Agent shall identify to
Borrower in writing):

Bank Name: Deutsche Bank
Bank Address: New York, NY
ABA#: 021 001 033
Account #: 50271079
Account Name: HH Cash Flow Collections
Ref: EntreMed, Inc./ HFS2669

  (f)   Withholdings and Increased Costs. All payments shall be made free and
clear of any taxes, withholdings, duties, impositions or other charges, such
that Agent and Lenders will receive the entire amount of any Obligations (as
defined below), regardless of source of payment. If Agent or any Lender shall
have determined, in the exercise of such party’s commercially reasonable
discretion, that the introduction of or any change in, after the date hereof,
any law, treaty, governmental (or quasi-governmental) rule, regulation,
guideline or order reduces the rate of return on Agent or such Lender’s capital
as a consequence of its obligations hereunder or increases the cost to Agent or
such Lender of agreeing to make or making, funding or maintaining the Term Loan,
then Borrower shall have the right either (i) within thirty (30) days after
demand by Agent or such Lender (with a copy of such demand to Agent), promptly
to pay to Agent for its own account or for the account of such Lender, as the
case may be, additional amounts sufficient to compensate Agent or such Lender
for such reduction or for such increased cost (such reduction or increased cost,
as applicable and collectively, the “Increased Costs”) or (ii) to prepay the
Term Loan in full (together with the Increased Costs) but without any prepayment
fee described in Section 2.4. A certificate as to the amount of such reduction
or such increased cost submitted by Agent or such Lender (with a copy to Agent)
to Borrower shall be conclusive and binding on Borrower, absent manifest error.
This provision shall survive the termination of this Agreement.     (g)   Loan
Records. Each Lender shall maintain in accordance with its usual practice
accounts evidencing the Obligations of Borrower to such Lender resulting from
such Lender’s Pro Rata Share of the Term Loan, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement. Agent shall maintain in accordance with its usual practice a
loan account on its books to record the Term Loan and any other extensions of
credit made by Lenders hereunder, and all payments thereon made by Borrower. The
entries made in the such accounts shall, to the extent permitted by applicable
law, be prima facie evidence of the existence and amounts of the Obligations
recorded therein; provided, however, that no error in such account and no
failure of any Lender or Agent to maintain any such account shall affect the
obligations of Borrower to repay the Obligations in accordance with their terms.

-3-



--------------------------------------------------------------------------------



 



     2.4. Prepayments. Borrower shall have the right to voluntarily prepay, upon
5 Business Days’ prior written notice to Agent, the Term Loan in full or in
part. Upon the date of (a) any voluntary prepayment of the Term Loan in
accordance with the immediately preceding sentence or (b) any mandatory
prepayment of the Term Loan required under this Agreement (whether by
acceleration of the Obligations pursuant to Section 8.2 or otherwise), Borrower
shall pay to Agent, for the ratable benefit of the Lenders, a sum equal to
(a) all outstanding principal (or such portion of principal being prepaid) plus
accrued interest thereon with respect to the Term Loan, and (b) a prepayment
premium (as yield maintenance for loss of bargain and not as a penalty) equal
to: (i) 3% on such prepayment amount, if such prepayment is made on or before
the one year anniversary of the Closing Date, (ii) 2% on such prepayment amount,
if such prepayment is made after the one year anniversary of the Closing Date
but on or before the two year anniversary of the Closing Date, and (iii) 1% on
such prepayment amount, if such prepayment is made after the two year
anniversary of the Closing Date but on or before the Term Loan Maturity Date;
provided, however, that Borrower shall not be obligated to pay the amounts
described in clauses (i), (ii) or (iii) above (A) in connection with a
prepayment in full of the Term Loan and the other Obligations hereunder in the
event that Borrower has requested in writing that the Requisite Lenders consent
to a transaction that is not permitted under Section 7.5 and the Requisite
Lenders have not consented to such transaction on or prior to the Response Date
(as defined below) in accordance with Section 10.8 or (B) in connection with a
prepayment in full of the Term Loan and the other Obligations hereunder if each
of the following conditions are satisfied: (1) Borrower has requested in writing
that the Requisite Lenders consent to a sale of Borrower’s right to receive
payments under Section 2.06 of the Thalidomide Royalty Agreement (as defined
below) (any such proposed sale, a “Thalidomide Sale”), (2) Requisite Lenders
have not consented in writing to such Thalidomide Sale within ten (10) Business
Days after receipt of such request, (3) Borrower repays in full the Term Loan
and all other Obligations hereunder and terminates this Agreement, (4) the
repayment of the Term Loan and all other Obligations hereunder in full are made
using a portion of the proceeds of such Thalidomide Sale, and (5) Borrower
delivers to Agent at the time of the repayment of the Term Loan a certified,
executed copy of the purchase agreement relating to such consummated Thalidomide
Sale. Nothing in the preceding sentence shall constitute the consent by the
Agent or any Lender to any Thalidomide Sale during the term of this Agreement,
unless such consent is in writing and authorized by the Requisite Lenders.
     2.5. Late Fees. If Agent does not receive any Scheduled Payment or other
payment under any Debt Document from Borrower within 3 days after its due date,
then, at Agent’s election, Borrower agrees to pay to Agent for the ratable
benefit of all Lenders, a late fee equal to (a) 5% of the amount of such unpaid
payment or (b) such lesser amount that, if paid, would not cause the interest
and fees paid by Borrower under this Agreement to exceed the Maximum Lawful Rate
(as defined below) (the “Late Fee”).
     2.6. Default Rate. The Term Loan and other Obligations shall bear interest,
at the option of Agent or upon the request of the Requisite Lenders (as defined
below), from and after the occurrence and during the continuation of an Event of
Default (as defined below), at a rate equal to the lesser of (a) 5% above the
rate of interest applicable to such Obligations as set forth in Section 2.3(a)
immediately prior to the occurrence of the Event of Default and (b) the Maximum
Lawful Rate (the “Default Rate”). The application of the Default Rate shall not
be interpreted or deemed to extend any cure period or waive any Default or Event
of Default or otherwise limit the Agent’s or any Lender’s right or remedies
hereunder. All interest payable at the Default Rate shall be payable on demand.
     2.7. Lender Fees. Prior to the advance of the Term Loan, in consideration
for Lenders’ agreement to underwrite the transaction contemplated by this
Agreement, Borrower has paid to Agent, for the ratable benefit of Lenders, and
Agent hereby acknowledges receipt of, a payment in the amount of $200,000 (the
“Upfront Payment”). The Upfront Payment shall be applied as follows: (a) a
portion of the Upfront Payment in an amount equal to $100,000 has been fully
earned by Lenders, in accordance with their Pro Rata Shares as a non-refundable
underwriting fee, and (b) the balance of the Upfront Payment in an amount equal
to $100,000 shall be applied to the interim interest payment due pursuant to
Section 2.3(c).

-4-



--------------------------------------------------------------------------------



 



     2.8. Maximum Lawful Rate. Anything herein, any Note or any other Debt
Document (as defined below) to the contrary notwithstanding, the obligations of
Borrower hereunder and thereunder shall be subject to the limitation that
payments of interest shall not be required, for any period for which interest is
computed hereunder, to the extent (but only to the extent) that contracting for
or receiving such payment by Agent and Lenders would be contrary to the
provisions of any law applicable to Agent and Lenders limiting the highest rate
of interest which may be lawfully contracted for, charged or received by Agent
and Lenders, and in such event Borrower shall pay Agent and Lenders interest at
the highest rate permitted by applicable law (“Maximum Lawful Rate”); provided,
however, that if at any time thereafter the rate of interest payable hereunder
or thereunder is less than the Maximum Lawful Rate, Borrower shall continue to
pay interest hereunder at the Maximum Lawful Rate until such time as the total
interest received by Agent and Lenders is equal to the total interest that would
have been received had the interest payable hereunder been (but for the
operation of this paragraph) the interest rate payable since the making of the
Term Loan as otherwise provided in this Agreement, the Note or any other Debt
Document.
     2.9. Authorization and Issuance of the Warrants; Registration Rights;
Notices with Respect to Warrants.

  (a)   Borrower has duly authorized the issuance and sale to Lenders of stock
purchase warrants substantially in the form of the warrant attached hereto as
Exhibit F (collectively, the “Warrants”) evidencing Lenders’ right to acquire
their respective Pro Rata Share of an aggregate 250,000 shares of common stock
of Borrower at an exercise price of $2.00 per share. The exercise period shall
expire 5 years from the date such Warrant is issued. Subject to the terms and
conditions, and in reliance upon the representations, warranties and agreements,
set forth herein, on the Closing Date Borrower shall sell to Lenders, and
Lenders shall purchase from Borrower, the Warrants.     (b)   At any time after
the date hereof, Lenders, acting jointly and not individually, may request in
writing that Borrower file a registration statement under the Securities Act of
1933, as amended (the “Act”), with respect to the offer and resale of any common
stock of Borrower acquired by Lenders upon exercise or conversion of the
Warrants (the “Warrant Shares”). Such registration may be made pursuant to a
registration statement on Form S-3 (or any successor form that permits the
incorporation by reference of future filings by the Borrower under the
Securities Exchange Act of 1934, as amended), and such registration statement
shall be filed as a “shelf” registration statement pursuant to Rule 415 under
the Act (or any successor rule). Each Lender shall furnish Borrower with all
information and statements about or pertaining to such Lender in such reasonable
detail and on such timely basis as is reasonably deemed by Borrower to be
necessary or appropriate for the preparation of the registration statement.
Borrower shall use its commercially reasonable best efforts to, in compliance
with the Act and the rules and applicable forms promulgated thereunder:
(1) prepare and file the registration statement as soon as practicable after
receipt of notice from the Lenders, but in any event not later than thirty days
from the date of receipt of written notice from the Lenders; (2) if such
registration statement does not become effective automatically, to cause the
registration statement and any post-effective amendments to the registration
statement to be declared effective by the Securities and Exchange Commission as
soon as practicable after their respective filings; (3) promptly prepare and
file all required prospectus supplements and otherwise promptly update the
prospectus as needed in the manner allowed by the Act and the rules and
applicable forms promulgated thereunder; and (4) keep such “shelf” registration
continuously effective until the earlier to occur of (a) all the Warrant Shares
having been sold and (b) the Lenders being eligible to sell the Warrant Shares
pursuant to Rule 144(k) under the Act. Notwithstanding the foregoing, Borrower
shall have a one-time right to defer filing the registration statement pursuant
to this Section 2.9(b) for a period not to exceed ninety (90) days after receipt
of the request of the Lenders if Borrower shall furnish to each Lender a
certificate signed by Borrower’s Chief Executive Officer or Chairman of the
Board stating that, in the good faith judgment of the Board of Directors of
Borrower, it would be seriously detrimental to Borrower and its stockholders for
such registration statement to be completed at such time because of the
existence of pending undisclosed material corporate developments. Lenders shall
reimburse Borrower for each Lender’s pro rata share of the reasonable
out-of-pocket costs and expenses (not to exceed $50,000, in the aggregate)
incurred by Borrower in connection with registering the Warrant Shares pursuant
to this Section 2.9(b). The provisions of this Section 2.9(b) shall survive the
termination of this Agreement.

-5-



--------------------------------------------------------------------------------



 



  (c)   The Borrower hereby agrees to deliver to each Lender the certification
set forth in the last paragraph of Section 3(d) of each Warrant at least thirty
(30) business days prior to the proposed effective date of any merger,
consolidation, sale, or other triggering event as defined in Section 3(c)(ii) or
3(c)(iii) of each Warrant. The provisions of this Section 2.9(c) shall survive
the termination of this Agreement.

3. CREATION OF SECURITY INTEREST.
     3.1. Grant of Security Interest. As security for the prompt payment and
performance, whether at the stated maturity, by acceleration or otherwise, of
the Term Loan and other debt, obligations and liabilities of any kind whatsoever
of Borrower to Agent and Lenders (whether for principal, interest, fees,
expenses, prepayment premiums, indemnities, reimbursements or other sums, and
whether or not such amounts accrue after the filing of any petition in
bankruptcy or after the commencement of any insolvency, reorganization or
similar proceeding, and whether or not allowed in such case or proceeding),
absolute or contingent, now existing or arising in the future, including but not
limited to the payment and performance of any outstanding Notes, and any
renewals, extensions and modifications of the Term Loan (such indebtedness under
the Notes, Term Loan and other debt, obligations and liabilities in connection
with the Debt Documents are collectively called the “Obligations”), and as
security for the prompt payment and performance by the Guarantors of the
“Guaranteed Obligations” as defined in the Guaranty, each Loan Party does hereby
grant to Agent, on behalf of itself and Lenders, a security interest in the
property listed below (all hereinafter collectively called the “Collateral”):

    All of such Loan Party’s personal property of every kind and nature (except
for Intellectual Property, as defined in, and to the extent excluded pursuant
to, Section 3.3) whether now owned or hereafter acquired by, or arising in favor
of, such Loan Party, and regardless of where located, including, without
limitation, all accounts, chattel paper (whether tangible or electronic),
commercial tort claims, deposit accounts, documents, equipment, financial
assets, fixtures, goods, instruments, investment property, inventory,
letter-of-credit rights, letters of credit, securities, supporting obligations,
cash, cash equivalents, any other contract rights (including, without
limitation, rights under any license agreements), or rights to the payment of
money, and general intangibles, and all books and records of such Loan Party
relating thereto, and in and against all additions, attachments, accessories and
accessions to such property, all substitutions, replacements or exchanges
therefor, all proceeds, insurance claims, products, profits and other rights to
payments not otherwise included in the foregoing (with each of the foregoing
terms that are defined in the UCC having the meaning set forth in the UCC).

     Each Loan Party hereby represents and covenants that such security interest
constitutes a valid, first priority security interest in the presently existing
Collateral, and will constitute a valid, first priority security interest in
Collateral acquired after the date hereof. Each Loan Party hereby covenants that
it shall give written notice to Agent promptly upon the acquisition by such Loan
Party or creation in favor of such Loan Party of any commercial tort claim after
the Closing Date.

-6-



--------------------------------------------------------------------------------



 



     3.2. Financing Statements. Each Loan Party hereby authorizes Agent to file
UCC financing statements with all appropriate jurisdictions to perfect Agent’s
security interest (for the benefit of itself and the Lenders) granted hereby.
     3.3. Grant of Security Interest in Proceeds of Intellectual Property. The
Collateral shall not include any intellectual property of any Loan Party, which
shall be defined as any and all copyrights, trademarks, servicemarks, patents,
design rights, software, trade secrets, plant protections, mask works, logos,
and trade dress of a Loan Party, whether or not registered, in any jurisdiction,
and any applications, registrations, claims, products, amendments, renewals,
extensions, and improvements related thereto (collectively, “Intellectual
Property”) now owned or hereafter acquired, or any claims for damages by way of
any past, present or future infringement of any of the foregoing; provided,
however, that the Collateral shall include all cash, royalty fees, other
proceeds, accounts and general intangibles that consist of rights of payment or
proceeds from the sale, licensing or other disposition of all or any part of, or
rights in, the Intellectual Property (collectively, “Rights to Payment”).
Notwithstanding anything herein to the contrary, the Collateral will include
(a) Borrower’s rights under that certain Purchase Agreement dated June 15, 2001
by and between Borrower and Bioventure Investments kft (as amended, restated,
supplemented or otherwise modified from time to time, the “Thalidomide Royalty
Agreement”) and (b) all cash, royalty fees, other proceeds, accounts and general
intangibles that consist of rights of payment or proceeds from the sale,
licensing or other disposition of all or any part of, or rights in or under the
Thalidomide Royalty Agreement; provided, however, that notwithstanding anything
to the contrary herein, Borrower shall have the right to use all such fees and
proceeds unless a Default or an Event of Default has occurred and is continuing.
Notwithstanding the foregoing, to the extent it is necessary under applicable
law in any bankruptcy or insolvency proceeding involving a Loan Party for Agent
(on behalf of itself and Lenders) to have a security interest in the underlying
Intellectual Property in order for Agent to have (i) a security interest in the
Rights to Payment and (ii) a security interest in any payments with respect to
Rights to Payment that are received after the commencement of such bankruptcy or
insolvency proceeding, then the Collateral shall automatically, and effective as
of the date hereof, include the Intellectual Property to the extent necessary to
permit attachment and perfection of Agent’s security interest (on behalf of
itself and Lenders) in the Rights to Payment and any payments in respect thereof
that are received after the commencement of any bankruptcy or insolvency
proceeding. Agent hereby agrees on behalf of itself and the Lenders that, if
Agent obtains a security interest in the Intellectual Property pursuant to the
immediately preceding sentence, Agent will not exercise any remedies (under the
UCC or otherwise) with respect to the Intellectual Property (other than remedies
with respect to Rights to Payment), and Agent will not make any filings in the
United States Patent and Trademark Office with respect to the Intellectual
Property.

-7-



--------------------------------------------------------------------------------



 



     3.4. Termination of Security Interest. Agent’s lien on the Collateral (on
behalf of itself and Lenders) shall continue until all of the Obligations are
indefeasibly repaid in full in cash and all of the Commitments hereunder are
terminated (the “Termination Date”). Upon the Termination Date, Agent shall, at
Borrower’s sole cost and expense and without any recourse, representation or
warranty, release its liens in the Collateral, and all rights remaining therein,
if any, shall revert to the Loan Parties.
4. CONDITIONS OF TERM LOAN.
     4.1. Conditions Precedent to Term Loan. No Lender shall be obligated to
make the Term Loan, or to take, fulfill, or perform any other action hereunder,
until the following have been delivered to the Agent (the date on which the
Lenders make the Term Loan after all such conditions shall have been satisfied
in a manner satisfactory to Agent or waived in accordance with this Agreement,
the “Closing Date”):

  (a)   a counterpart of this Agreement duly executed by each Loan Party;    
(b)   a certificate executed by the Secretary of each Loan Party, the form of
which is attached hereto as Exhibit B (the “Secretary’s Certificate”), providing
verification of incumbency and attaching (i) such Loan Party’s board resolutions
approving the transactions contemplated by this Agreement and the other Debt
Documents and (ii) such Loan Party’s governing documents;     (c)   Notes duly
executed by Borrower in favor of each applicable Lender;     (d)   filed copies
of UCC financing statements, collateral assignments, and terminations
statements, with respect to the Collateral, as Agent shall request;     (e)  
certificates of insurance evidencing the insurance coverage, and satisfactory
additional insured and lender loss payable endorsements, in each case as
required pursuant to Section 6.4 herein;     (f)   current UCC lien, judgment,
bankruptcy and tax lien search results demonstrating that there are no other
security interests or liens on the Collateral, other than Permitted Liens (as
defined below);     (g)   a Warrant in favor of each Lender, duly executed by
Borrower, the form of which is attached hereto as Exhibit F;     (h)   a
certificate of good standing of each Loan Party from the jurisdiction of such
Loan Party’s organization and a certificate of foreign qualification from each
jurisdiction where such Loan Party’s failure to be so qualified could reasonably
be expected to have a Material Adverse Effect (as defined below), in each case
as of a recent date acceptable to Agent;     (i)   a landlord consent and/or
bailee letter in favor of Agent executed by the landlord or bailee, as
applicable, for any third party location where (i) Borrower’s principal place of
business, (ii) any of Borrower’s books or records or (iii) Collateral with an
aggregate marketable and saleable value in excess of $25,000 is located, a form
of which is attached hereto as Exhibit C-1 and Exhibit C-2, as applicable
(“Access Agreement”);

-8-



--------------------------------------------------------------------------------



 



  (j)   a legal opinion of the Loan Parties’ counsel, in form and substance
satisfactory to Agent;     (k)   a completed EPS set-up form, a form of which is
attached hereto as Exhibit E (the “EPS Setup Form”);     (l)   a completed
perfection certificate, duly executed by the Loan Parties, a form of which Agent
previously delivered to Borrower (the “Perfection Certificate”);     (m)   one
or more Account Control Agreements (as defined below), in form and substance
reasonably acceptable to Agent, duly executed by the applicable Loan Parties and
the applicable depository or financial institution, for each deposit and
securities account (other than accounts used exclusively for payroll and
withholding tax purposes) listed on the Perfection Certificate;     (n)   a
pledge agreement, in form and substance satisfactory to Agent, executed by each
Loan Party and pledging to Agent, for the benefit of itself and the Lenders, a
security interest in (a) 100% of the shares of the outstanding capital stock, of
any class, of each Subsidiary (as defined below) of such Loan Party that is
incorporated under the laws of any State of the United States or the District of
Columbia, (b) shares of the outstanding capital stock of any class of each
Subsidiary of such Loan Party that is not incorporated under the laws of any
State of the United States or the District of Columbia that constitute 65% of
the total combined voting power of all capital stock of all classes of such
Subsidiary and (c) any and all Indebtedness owing to such Loan Party (the
“Pledge Agreement”);     (o)   a disbursement instruction letter, in form and
substance satisfactory to Agent, executed by Borrower, Agent and each Lender
(the “Disbursement Letter”);     (p)   a fully executed pay-off letter
satisfactory to Agent confirming that all of the Indebtedness and other
obligations owed under Borrower’s credit facility with Venture Lending & Leasing
IV, LLC (the “Existing Indebtedness”) will be repaid in full from the proceeds
of the Term Loan and all liens upon any of Borrower’s property in favor of
Venture Lending and Leasing IV, LLC shall be terminated immediately upon such
payment;     (q)   a guaranty, in form and substance satisfactory to Agent,
executed by each Loan Party other than Borrower (in such capacity, a “Guarantor”
and collectively, the “Guarantors”) and guaranteeing the payment and performance
of the Obligations (the “Guaranty”);     (r)   a notice of assignment, in form
and substance satisfactory to Agent, executed by Borrower, acknowledged by
Royalty Pharma Finance Trust and assigning Borrower’s rights to payment under
Section 2.06 of the Thalidomide Royalty Agreement to Agent, for the benefit of
itself and the Lenders (the “Notice of Assignment”);     (s)   a certificate
from an authorized officer of each Loan Party confirming that (i) all
representations and warranties in Section 5 below shall be true as of the
Closing Date and (ii) no Event of Default or any other event, which with the
giving of notice or the passage of time, or both, would constitute an Event of
Default (such event, a “Default”) has occurred and is continuing or will result
from the making of the Term Loan;

-9-



--------------------------------------------------------------------------------



 



  (t)   all other documents and instruments as Agent may reasonably deem
necessary or appropriate to effectuate the intent and purpose of this Agreement
(together with the Agreement, the Notes, the Warrant, the Perfection
Certificate, the Pledge Agreement, the Secretary’s Certificate, the Disbursement
Letter, the Guaranty, the Notice of Assignment and all other agreements,
instruments, documents and certificates executed and/or delivered to or in favor
of Agent from time to time in connection with this Agreement or the transactions
contemplated hereby, the “Debt Documents”); and     (u)   Agent and Lenders
shall have received the fees required to be paid by Borrower, if any, in the
respective amounts specified in Section 2.7, and Borrower shall have reimbursed
Agent and Lenders for all fees, costs and expenses of closing presented as of
the date of this Agreement.

5. REPRESENTATIONS AND WARRANTIES OF BORROWER.
     Each Loan Party represents, warrants and covenants to Agent and each Lender
that:
     5.1. Due Organization and Authorization. Such Loan Party’s exact legal name
is as set forth in the preamble of this Agreement and such Loan Party is, and
will remain, duly organized, existing and in good standing under the laws of the
state of its formation or existence, has its chief executive office at the
location specified in the preamble, and is, and will remain, duly qualified and
licensed in every jurisdiction wherever necessary to carry on its business and
operations, except where the failure to be so qualified and licensed could not
reasonably be expected to have a Material Adverse Effect. This Agreement and the
other Debt Documents have been duly authorized, executed and delivered by such
Loan Party and constitute legal, valid and binding agreements enforceable in
accordance with their terms. The execution, delivery and performance by such
Loan Party of each Debt Document executed or to be executed by it is in each
case within such Loan Party’s powers.
     5.2. Required Consents. No filing, registration, qualification with, or
approval, consent or withholding of objections from, any governmental authority
or instrumentality or any other entity or person is required with respect to the
entry into, or performance by such Loan Party of, any of the Debt Documents,
except any already obtained.
     5.3. No Conflicts. The entry into, and performance by such Loan Party of,
the Debt Documents will not (a) violate any of the organizational documents of
such Loan Party, (b) violate any law, rule, regulation, order, award or judgment
applicable to such Loan Party, or (c) result in any breach of or constitute a
default under, or result in the creation of any lien, claim or encumbrance on
any of such Loan Party’s property (except for liens in favor of Agent, on behalf
of itself and Lenders) pursuant to, any indenture, mortgage, deed of trust, bank
loan, credit agreement, or other Material Agreement (as defined below) to which
such Loan Party is a party. As used herein, “Material Agreement” shall mean
(i) any agreement or contract to which such Loan Party is a party and involving
the receipt or payment of amounts in the aggregate exceeding $250,000 per year,
(ii) any agreement or contract to which such Loan Party is a party the
termination of which could reasonably be expected to have a Material Adverse
Effect and (iii) each agreement relating to the Subordinated Indebtedness (as
defined below). A description of all Material Agreements as of the Closing Date
is set forth on Schedule B hereto.
     5.4. Litigation. Except as set forth on Schedule B hereto, there are no
actions, suits, proceedings or investigations pending against or affecting such
Loan Party before any court, federal, state, provincial, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, or any basis thereof, which involves the possibility of any
judgment or liability that could reasonably be expected to have a Material
Adverse Effect, or which questions the validity of the Debt Documents, or the
other documents required thereby or any action to be taken pursuant to any of
the foregoing, nor does such Loan Party have reason to believe that any such
actions, suits, proceedings or investigations are threatened. As used in this
Agreement, the term “Material Adverse Effect” shall mean with respect to any
event, act, condition or occurrence of whatever nature (including any adverse
determination in any litigation, arbitration, or governmental investigation or
proceeding), whether singly or in conjunction with any other event or events,
act or acts, condition or conditions, occurrence or occurrences, whether or not
related, a material adverse change in, or a material adverse effect upon, any of
(a) the financial condition, operations, business, assets, or properties of the
Borrower, individually, or the Loan Parties, as a whole, (b) the rights and
remedies of Agent or Lenders (other than immaterial rights) under any Debt
Document, (c) the ability of a Loan Party to perform any of its obligations
(other than immaterial obligations) under any Debt Document to which it is a
party, (d) the legality, validity or enforceability of any Debt Document, or
(e) the existence, perfection or priority of any security interest granted in
any Debt Document.

-10-



--------------------------------------------------------------------------------



 



     5.5. Financial Statements. All financial statements delivered to Agent and
Lenders pursuant to Section 6.3 have been prepared in accordance with GAAP
(subject, in the case of unaudited financial statements, to the absence of
footnotes and normal year-end and audit adjustments), and since the date of the
most recent audited financial statement, no event has occurred which has had or
could reasonably be expected to have a Material Adverse Effect. There has been
no material adverse deviation from the most recent annual operating plan of
Borrower delivered to Agent and Lenders in accordance with Section 6.3.
     5.6. Use of Proceeds. The proceeds of the Term Loan shall be used for
working capital purposes and to refinance the Existing Indebtedness.
     5.7. Collateral. Such Loan Party is, and will remain, the sole and lawful
owner, and in possession of, its respective Collateral, and has the sole right
and lawful authority to grant the security interest described in this Agreement.
Such Loan Party’s Collateral is, and will remain, free and clear of all liens,
claims and encumbrances of any kind whatsoever, except for (a) liens in favor of
Agent, on behalf of itself and Lenders, to secure the Obligations, (b) liens
(i) with respect to the payment of taxes, assessments or other governmental
charges or (ii) of suppliers, carriers, materialmen, warehousemen, workmen or
mechanics and other similar liens, in each case imposed by law and arising in
the ordinary course of business, and securing amounts that are not yet due or
that are being contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves or other appropriate
provisions are maintained on the books of such Loan Party in accordance with
GAAP and which do not involve, in the reasonable judgment of Agent, any risk of
the sale, forfeiture or loss of any of the Collateral with a value in excess of
$50,000 in the aggregate (a “Permitted Contest”), (c) liens existing on the date
hereof and set forth on Schedule B hereto, (d) liens securing Indebtedness (as
defined below) permitted under Section 7.2(d) below, provided that (i) such
liens exist prior to the acquisition of, or attach substantially simultaneously
with, or within 20 days after the, acquisition, repair, improvement or
construction of, such property financed by such Indebtedness and (ii) such liens
do not extend to any property of such Loan Party other than the property (and
proceeds thereof) acquired or built, or the improvements or repairs, financed by
such Indebtedness, (e) liens securing Indebtedness (as defined below) permitted
under Section 7.2(c), and (f) licenses described in Section 7.3(b) below (all of
such liens described in the foregoing clauses (a) through (f) are called
“Permitted Liens”).
     5.8. Compliance with Laws. Such Loan Party is and will remain in full
compliance with all laws, statutes, ordinances, rules and regulations applicable
to it including, without limitation, (a) ensuring that no person who owns a
controlling interest in or otherwise controls such Loan Party is or shall be
(i) listed on the Specially Designated Nationals and Blocked Person List
maintained by the Office of Foreign Assets Control (“OFAC”), Department of
Treasury, and/or any other similar lists maintained by OFAC pursuant to any
authorizing statute, Executive Order or regulation or (ii) a person designated
under Section 1(b), (c) or (d) of Executive Order No. 13224 (September 23,
2001), any related enabling legislation or any other similar Executive Orders,
(b) compliance with all applicable Bank Secrecy Act (“BSA”) laws, regulations
and government guidance on BSA compliance and on the prevention and detection of
money laundering violations, (c) meeting the minimum funding requirements of the
United States Employee Retirement Income Security Act of 1974 (as amended,
“ERISA”) with respect to any employee benefit plans subject to ERISA, (d) such
Loan Party is not an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940
and (e) such Loan Party is not engaged principally, or as one of the important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulations T, U and X of the Board
of Governors of the Federal Reserve System (the “Federal Reserve Board”).

-11-



--------------------------------------------------------------------------------



 



     5.9. Intellectual Property. The Intellectual Property is and will remain
free and clear of all liens, claims and encumbrances of any kind whatsoever,
except for Permitted Liens described in clauses (b)(i) and (e) of Section 5.7.
Such Loan Party has not and will not enter into any other agreement or financing
arrangement in which a negative pledge in such Loan Party’s Intellectual
Property is granted to any other party. Such Loan Party does not have any
interest in, or title to any Intellectual Property except as disclosed in the
Perfection Certificate. Such Loan Party owns or has rights to use all
Intellectual Property necessary to the conduct of its business as currently
conducted by it, without any actual (or claimed in writing) and material
infringement upon the rights of third parties.
     5.10. Solvency. Both before and after giving effect to the Term Loan, the
transactions contemplated herein, and the payment and accrual of all transaction
costs in connection with the foregoing, such Loan Party is and will be Solvent.
As used herein, “Solvent” means, with respect to such Loan Party on a particular
date, that on such date such Loan Party (a) owns and will own assets the fair
saleable value of which are (i) greater than the total amount of its liabilities
(including contingent liabilities) required to be classified upon a balance
sheet as liabilities in accordance with GAAP, and (ii) greater than the amount
that will be required to pay the probable liabilities of its then existing debts
as they become absolute and matured considering all financing alternatives and
potential asset sales reasonably available to it; (b) has capital that is not
unreasonably small in relation to its business as presently conducted or after
giving effect to any contemplated transaction; (c) does not intend to incur and
does not believe that it will incur debts beyond its ability to pay such debts
as they become due; and (d) is not “insolvent” within the meaning of Section 101
(32) of the United States Bankruptcy Code (11 U.S.C. § 101, et. seq.), as
amended. The amount of contingent liabilities (such as litigation, guaranties
and pension plan liabilities) at any time shall be computed as the amount that,
in light of all the facts and circumstances existing at the time, represents the
amount that can be reasonably be expected to become an actual or matured
liability.
     5.11. Taxes; Pension. All tax returns, reports and statements, including
information returns, required by any governmental authority to be filed by such
Loan Party have been filed with the appropriate governmental authority and all
taxes, levies, assessments and similar charges have been paid prior to the date
on which any fine, penalty, interest or late charge may be added thereto for
nonpayment thereof (or any such fine, penalty, interest, late charge or loss has
been paid), excluding taxes, levies, assessments and similar charges or other
amounts which either (i) are the subject of a Permitted Contest or (ii) involve
amounts less than $275,000 in the aggregate. Proper and accurate amounts have
been withheld by such Loan Party from its respective employees for all periods
in compliance with applicable laws and such withholdings have been timely paid
to the respective governmental authorities. Such Loan Party has paid all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms, and such Loan Party has not withdrawn from
participation in, and has not permitted partial or complete termination of, or
permitted the occurrence of any other event with respect to, any such plan which
could reasonably be expected to result in any liability of such Loan Party,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental authority.

-12-



--------------------------------------------------------------------------------



 



     5.12. Full Disclosure. Such Loan Party hereby confirms that all of the
information disclosed on the Perfection Certificate is true, correct and
complete as of the date of this Agreement. No representation, warranty or other
statement made by or on behalf of such Loan Party contains any untrue statement
of a material fact or omits to state a material fact necessary to make the
statements contained therein not misleading, it being recognized by Agent and
Lenders that the projections and forecasts provided by Borrower in good faith
and based upon reasonable and stated assumptions are not to be viewed as facts
and that actual results during the period or periods covered by any such
projections and forecasts may differ from the projected or forecasted results.
6. AFFIRMATIVE COVENANTS.
     6.1. Good Standing. Each Loan Party shall maintain its and each of its
Subsidiaries’ existence and good standing in its jurisdiction of organization
and maintain qualification in each jurisdiction in which the failure to so
qualify could reasonably be expected to have a Material Adverse Effect. Each
Loan Party shall maintain, and shall cause each of its Subsidiaries to maintain,
in full force all licenses, approvals and agreements, the loss of which could
reasonably be expected to have a Material Adverse Effect. “Subsidiary” means,
with respect to a Loan Party, any entity the management of which is, directly or
indirectly controlled by, or of which an aggregate of more than 50% of the
outstanding voting capital stock (or other voting equity interest) is, at the
time, owned or controlled, directly or indirectly by, such Loan Party or one or
more Subsidiaries of such Loan Party, and, unless the context otherwise
requires, each reference to a Subsidiary herein shall be a reference to a
Subsidiary of Borrower.
     6.2. Notice to Agent. Borrower shall provide Agent with (a) notice of any
change in the accuracy of the Perfection Certificate or any of the
representations and warranties provided in Section 5 above, promptly (but in any
event within 3 Business Days) after the date on which any officer of Borrower
obtains knowledge of the occurrence of any such change, (b) notice of the
occurrence of any Default or Event of Default, immediately upon the occurrence
of any such event, (c) copies of all statements, reports and notices made
available generally by Borrower to its securityholders or to any holders of
Subordinated Indebtedness (as defined below), and all notices sent to Borrower
by the holders of such Subordinated Indebtedness, promptly, but in any event
within 3 days of delivering or receiving such information to or from such
persons, (d) a report of any legal actions pending or threatened in writing
against Borrower or any Subsidiary that could result in damages or costs to
Borrower or any Subsidiary of $250,000 or more promptly (but in any event within
3 Business Days) upon receipt of notice thereof, (e) any new applications or
registrations that Borrower has made or filed in respect of any Intellectual
Property or a change in status of any outstanding application or registration
within 5 Business Days of such application, filing or change in status and
(f) copies of all statements, reports and notices delivered to or by Borrower in
connection with the Thalidomide Royalty Agreement promptly but in any event
within 3 days of delivering or receiving such information.
     6.3. Financial Statements. Borrower shall deliver to Agent and Lenders
quarterly unaudited consolidated and, if available, consolidating balance
sheets, statements of operations and cash flow statements and annual audited
consolidated and, if available, consolidating statements, within 5 days after
the statements are required to be provided to the Securities and Exchange
Commission (“SEC”). All such statements are to be prepared using GAAP (subject,
in the case of unaudited financial statements, to the absence of footnotes and
normal year-end and audit adjustments) and are to be in compliance with SEC
requirements. All financial statements delivered pursuant to this Section 6.3
shall be accompanied by a compliance certificate, signed by the chief financial
officer of Borrower, in the form attached hereto as Exhibit D. Borrower shall
deliver to Agent and Lenders (i) as soon as available and in any event not later
than 90 days after the end of each fiscal year of Borrower, an annual operating
plan for Borrower, on a consolidated and, if available, consolidating basis,
approved by the Board of Directors of Borrower, for the current fiscal year, in
form and substance satisfactory to Agent and (ii) such budgets, sales
projections, or other financial information as Agent or any Lender may
reasonably request from time to time generally prepared by Borrower in the
ordinary course of business. The Borrower hereby agrees that, notwithstanding
any repayment of the Term Loan or termination of this Agreement, Borrower shall
continue to deliver to each Lender the documents required under this Section 6.3
until each of the Warrants have either expired by their terms or been exercised;
provided that any operating plan, budget, projections or such other nonpublic
information provided under this sentence shall continue to be subject to the
confidentiality provisions of Section 10.13. The provisions of the immediately
preceding sentence shall survive the termination of this Agreement.

-13-



--------------------------------------------------------------------------------



 



     6.4. Insurance. Borrower, at its expense, shall maintain, and shall cause
each Subsidiary to maintain, insurance (including, without limitation,
comprehensive general liability, hazard, and business interruption insurance)
with respect to all of its properties and businesses (including, the
Collateral), in such amounts and covering such risks as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated and in any event with deductible amounts, insurers and
policies not materially different from those existing on the Closing Date.
Borrower shall deliver to Agent certificates of insurance evidencing such
coverage, together with endorsements to such policies naming Agent as a lender
loss payee or additional insured, as appropriate, in form and substance
satisfactory to Agent. Each policy shall provide for coverage to Agent, on
behalf of itself and Lenders, regardless of the breach by Borrower of any
warranty or representation made therein, shall not be subject to co-insurance,
and shall provide that coverage may not be canceled or altered by the insurer
except upon 30 days prior written notice to Agent. Borrower appoints Agent as
its attorney-in-fact to make, settle and adjust all claims under and decisions
with respect to Borrower’s policies of insurance, and to receive payment of and
execute or endorse all documents, checks or drafts in connection with insurance
payments. Notwithstanding the foregoing, Agent shall not act as Borrower’s
attorney-in-fact unless an Event of Default has occurred and is continuing. The
appointment of Agent as Borrower’s attorney in fact is a power coupled with an
interest and is irrevocable until all of the Obligations are indefeasibly paid
in full. Proceeds of insurance shall be applied, at the option of Agent, to
repair or replace the Collateral or to reduce any of the Obligations.
     6.5. Taxes. Borrower shall, and shall cause each Subsidiary to, timely file
all tax reports and pay and discharge all taxes, assessments and governmental
charges or levies imposed upon it, or its income or profits or upon its
properties or any part thereof, before the same shall be in default and before
the date on which penalties attach thereto.
     6.6. Agreement with Landlord/Bailee. Each Loan Party shall obtain and
maintain such Access Agreement(s) with respect to any real property on which
Collateral is located (other than real property owned by such Loan Party) as
Agent may require.
     6.7. Protection of Intellectual Property. Each Loan Party shall take all
necessary actions to: (a) protect, defend and maintain the validity and
enforceability of all of its Intellectual Property that is material to such Loan
Party’s business, (b) promptly advise Agent in writing of material infringements
of any of its Intellectual Property that is material to such Loan Party’s
business, (c) not allow any Intellectual Property material to such Loan Party’s
business to be abandoned, forfeited or dedicated to the public without Agent’s
written consent, and (d) notify Agent immediately if it knows or has reason to
know that any application or registration relating to any patent, trademark or
copyright (now or hereafter existing) that is material to such Loan Party’s
business may become abandoned or dedicated, or if any material adverse
determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court) regarding
such Loan Party’s ownership of any Intellectual Property that is material to
such Loan Party’s business, its right to register the same, or to keep and
maintain the same. Each Loan Party shall remain liable under each of its
Intellectual Property licenses pursuant to which it is a licensee (“Licenses”)
to observe and perform all of the conditions and obligations to be observed and
performed by it thereunder. None of Agent or any Lender shall have any
obligation or liability under any such License by reason of or arising out of
this Agreement, the granting of a lien, if any, in such License or the receipt
by Agent (on behalf of itself and Lenders) of any payment relating to any such
License. None of Agent or any Lender shall be required or obligated in any
manner to perform or fulfill any of the obligations of any Loan Party under or
pursuant to any License, or to make any payment, or to make any inquiry as to
the nature or the sufficiency of any payment received by it or the sufficiency
of any performance by any party under any License, or to present or file any
claims, or to take any action to collect or enforce any performance or the
payment of any amounts which may have been assigned to it or which it may be
entitled at any time or times.

-14-



--------------------------------------------------------------------------------



 



     6.8. Special Collateral Covenants.

  (a)   Until the occurrence of any Event of Default, each Loan Party shall
remain in possession of its respective Collateral at the locations specified on
the Perfection Certificate; except that Agent, on behalf of itself and Lenders,
shall have the right to possess (i) any chattel paper or instrument that
constitutes a part of the Collateral, and (ii) any other Collateral in which
Agent’s security interest (on behalf of itself and Lenders) may be perfected
only by possession. Agent may inspect (and representatives of any Lender may
accompany Agent on any such inspection) any of the Collateral during normal
business hours, and in the absence of a Default or an Event of Default, after
giving Borrower reasonable prior notice. If Agent asks, each Loan Party will
promptly notify Agent in writing of the location of any its respective
Collateral.     (b)   Each Loan Party shall (i) use the Collateral only in its
trade or business, (ii) maintain all of the Collateral in good operating order
and repair, normal wear and tear excepted, and (iii) use and maintain the
Collateral only in compliance with manufacturers’ recommendations and all
applicable laws.     (c)   Agent and Lenders do not authorize and each Loan
Party agrees it shall not (i) part with possession of any of the Collateral
(except to Agent (on behalf of itself and Lenders), for maintenance and repair
or for a Permitted Disposition), or (ii) remove any of the Collateral from the
continental United States.     (d)   Each Loan Party shall pay promptly when due
all taxes, license fees, assessments and public and private charges levied or
assessed on any of the Collateral, on its use, or on this Agreement or any of
the other Debt Documents. At its option, Agent may discharge taxes, liens,
security interests or other encumbrances at any time levied or placed on the
Collateral and may pay for the maintenance, insurance and preservation of the
Collateral and effect compliance with the terms of this Agreement or any of the
other Debt Documents. Each Loan Party agrees to reimburse Agent, on demand, all
costs and expenses incurred by Agent in connection with such payment or
performance and agrees that such reimbursement obligation shall constitute
Obligations.     (e)   Each Loan Party shall, at all times, keep accurate and
complete records of the Collateral, and Agent shall have the right to inspect
and make copies of all of the Loan Parties books and records relating to the
Collateral during normal business hours, and in the absence of a Default or an
Event of Default, after giving the applicable Loan Party reasonable prior
notice.

-15-



--------------------------------------------------------------------------------



 



  (f)   Each Loan Party agrees and acknowledges that any third person who may at
any time possess all or any portion of the Collateral shall be deemed to hold,
and shall hold, the Collateral as the agent of, and as pledge holder for, Agent
(on behalf of itself and Lenders). Agent may at any time give notice to any
third person described in the preceding sentence that such third person is
holding the Collateral as the agent of, and as pledge holder for, Agent (on
behalf of itself and Lenders).

     6.9. Cytokine Dissolution. On or prior to December 31, 2007, Borrower shall
deliver to Agent, in form and substance reasonably satisfactory to Agent,
evidence of the dissolution of Cytokine Sciences, Inc., a Delaware corporation
(such entity, “Cytokine”, and such dissolution, the “Cytokine Dissolution”).
     6.10. Further Assurances. Each Loan Party shall, upon request of Agent,
furnish to Agent such further information, execute and deliver to Agent such
documents and instruments (including, without limitation, UCC financing
statements) and shall do such other acts and things as Agent may at any time
reasonably request relating to the perfection or protection of the security
interest created by this Agreement or for the purpose of carrying out the intent
of this Agreement and the other Debt Documents.
7. NEGATIVE COVENANTS
     7.1. Liens. No Loan Party shall, and no Loan Party shall permit any of its
Subsidiaries to, create, incur, assume or permit to exist any lien, security
interest, claim or encumbrance or grant any negative pledges on any Collateral
or Intellectual Property, except Permitted Liens.
     7.2. Indebtedness. No Loan Party shall, and no Loan Party shall permit any
of its Subsidiaries to, directly or indirectly create, incur, assume, permit to
exist, guarantee or otherwise become or remain directly or indirectly liable
with respect to, any Indebtedness (as hereinafter defined), except for (a) the
Obligations, (b) Indebtedness existing on the date hereof and set forth on
Schedule B hereto, (c) Indebtedness consisting of capitalized lease obligations
and purchase money Indebtedness, in each case incurred by Borrower or any of its
Subsidiaries to finance the acquisition, repair, improvement or construction of
fixed or capital assets of such person, provided that (i) the aggregate
outstanding principal amount of all such Indebtedness (when taken together with
all Indebtedness incurred under Section 7.2(d)) does not exceed $1,000,000 at
any time and (ii) the principal amount of such Indebtedness does not exceed the
lower of the cost or fair market value of the property so acquired or built or
of such repairs or improvements financed with such Indebtedness (each measured
at the time of such acquisition, repair, improvement or construction is made)
and (d) unsecured Indebtedness in an aggregate amount (when taken together with
all Indebtedness incurred under Section 7.2(c)) not to exceed $1,000,000 at any
time that is subordinated to the Obligations on terms and conditions reasonably
acceptable to Agent (“Subordinated Indebtedness”). The term “Indebtedness” shall
mean, with respect to any person, at any date, without duplication, (i) all
obligations of such person for borrowed money, (ii) all obligations of such
person evidenced by bonds, debentures, notes or other similar instruments, or
upon which interest payments are customarily made, (iii) all obligations of such
person to pay the deferred purchase price of property or services, but excluding
obligations to trade creditors incurred in the ordinary course of business and
not past due by more than 90 days, (iv) all capital lease obligations of such
person, (v) the principal balance outstanding under any synthetic lease, tax
retention operating lease, off-balance sheet loan or similar off-balance sheet
financing product, (vi) all obligations of such person to purchase securities
(or other property) which arise out of or in connection with the issuance or
sale of the same or substantially similar securities (or property), (vii) all
contingent or non-contingent obligations of such person to reimburse any bank or
other person in respect of amounts paid under a letter of credit or similar
instrument, (viii) all equity securities of such person subject to repurchase or
redemption otherwise than at the sole option of such person, (ix) all “earnouts”
and similar payment obligations of such person (other than those “earnout”
obligations described on Schedule B hereto), (x) all indebtedness secured by a
lien on any asset of such person, whether or not such indebtedness is otherwise
an obligation of such person, (xi) all obligations of such person under any
foreign exchange contract, currency swap agreement, interest rate swap, cap or
collar agreement or other similar agreement or arrangement designed to alter the
risks of that person arising from fluctuations in currency values or interest
rates, in each case whether contingent or matured, and (xii) all obligations or
liabilities of others guaranteed by such person.

-16-



--------------------------------------------------------------------------------



 



     7.3. Dispositions. No Loan Party shall, and no Loan Party shall permit any
of its Subsidiaries to, convey, sell, rent, lease, sublease, mortgage, license,
transfer or otherwise dispose of (collectively, “Transfer”) any of the
Collateral or any Intellectual Property, except for the following (collectively,
“Permitted Dispositions”): (a) sales of Inventory in the ordinary course of
business, (b) non-exclusive licenses for the use of Borrower’s Intellectual
Property, in the ordinary course of business, (c) the Cytokine Dissolution and
(d) exclusive licenses for the use of Borrower’s Intellectual Property, so long
as, with respect to each such exclusive license, (i) no Default or Event of
Default exists at the time of such Transfer, (ii) the license constitutes an
arms-length transaction made in connection with a bona fide corporate
collaboration in the ordinary course of business and does not constitute a sale
or assignment of any Intellectual Property, (iii) the Borrower delivers 10 days
prior written notice and a brief summary of the terms of the license to Agent,
(iv) the Borrower delivers to Agent copies of the final executed licensing
documents in connection with the license promptly upon consummation of the
license, and (v) all royalties, milestone payments or other proceeds arising
from the licensing agreement are paid to a deposit account that is governed by
an Account Control Agreement.
     7.4. Change in Name, Location or Executive Office; Change in Business;
Change in Fiscal Year. No Loan Party shall, and no Loan Party shall permit any
of its Subsidiaries to, (a) change its name or its state of organization without
30 days prior written notification to Agent and the receipt by Borrower of
written confirmation from Agent that all actions necessary to maintain the liens
of Agent (on behalf of itself and Lenders) in the Collateral have been
satisfied, (b) relocate its chief executive office without 30 days prior written
notification to Agent, (c) engage in any business other than or reasonably
related or incidental to drug research, development and commercialization,
(d) cease to conduct business as described in the foregoing clause (c), or (e)
change its fiscal year end.
     7.5. Mergers or Acquisitions. No Loan Party shall merge or consolidate, and
no Loan Party shall permit any of its Subsidiaries to merge or consolidate, with
or into any other person or entity (other than mergers of a Subsidiary into
Borrower in which Borrower is the surviving entity) or acquire, or permit any of
its Subsidiaries to acquire, all or substantially all of the capital stock or
property of another person or entity. Notwithstanding the foregoing, a Loan
Party may acquire all or substantially all of the assets or stock of another
person or entity (such person or entity, the “Target”) so long as (a) Agent and
each Lender shall receive at least ten (10) Business Days’ prior written notice
of such proposed acquisition, which notice shall include a reasonably detailed
description of such proposed acquisition; (b) such acquisition shall only
comprise a business, or those assets of a business, substantially of the type
engaged in by the Loan Parties as of the Closing Date; (c) such acquisition
shall be consensual and shall have been approved by Target’s board of directors
or similar governing body (as applicable); (d) the purchase price paid and/or
payable (whether in cash, stock or other form of consideration) in connection
with all acquisitions (including all transaction costs and all Indebtedness,
liabilities and contingent obligations incurred or assumed in connection
therewith or otherwise reflected in a consolidated balance sheet of Borrower and
Target) shall not exceed $5,000,000 in the aggregate for all acquisitions during
the term hereof; (e) Agent shall have received evidence satisfactory to Agent
that Borrower has, at the time of and after giving effect to such acquisition,
unrestricted cash and Cash Equivalents (as defined below) as shown on the
consolidated balance sheet of Borrower and its consolidated Subsidiaries
(collectively, “Balance Sheet Cash”) in an amount equal to or greater than the
product of (i) eighteen times (ii) the Cash Burn Amount (as defined below);
(f) the business and assets acquired in such Permitted Acquisition shall be free
and clear of all liens (other than Permitted Liens); (g) at or prior to the
closing of any permitted acquisition, Agent will be granted a first priority
perfected lien (subject to Permitted Liens) in all assets acquired pursuant
thereto or in the assets and stock of Target, and the Loan Parties and Target
shall have executed such documents and taken such actions as may be required by
Agent in connection therewith; (h) on or prior to the date of such acquisition,
Agent shall have received, in form and substance reasonably satisfactory to
Agent, copies of the acquisition agreement and related agreements and
instruments, and all opinions, certificates, lien search results and other
documents reasonably requested by Agent; and (i) at the time of such acquisition
and after giving effect thereto, no Default or Event of Default has occurred and
is continuing.

-17-



--------------------------------------------------------------------------------



 



As used herein, the term “Cash Burn Amount” means, with respect to Borrower and
its consolidated Subsidiaries, as of any date of determination and based on the
financial statements most recently delivered to Agent and the Lenders in
accordance with this Agreement, the difference between:

  (a)   the product of (i) the sum of, without duplication, (A) net income
(loss), plus (B) depreciation and amortization, minus (C) non-financed capital
expenditures, in each case of clauses (A), (B) and (C), for the immediately
preceding eighteen month period on a trailing basis, divided by (ii) eighteen,  
                minus     (b)   the product of (i) the current portion of
interest bearing liabilities due and payable in the immediately succeeding
18 months divided by (ii) eighteen.

     7.6. Restricted Payments. No Loan Party shall, and no Loan Party shall
permit any of its Subsidiaries to, (a) declare or pay any dividends or make any
other distribution or payment on account of or redeem, retire, defease or
purchase any capital stock (other than the payment of dividends to Borrower),
(b) make any payment in respect of management fees or consulting fees (or
similar fees) to any equityholder or other affiliate of Borrower that owns more
than 1% of the stock of Borrower, (c) be a party to or bound by an agreement
that restricts a Subsidiary from paying dividends or otherwise distributing
property to Borrower, or (d) purchase or make any payment on or with respect to
any Subordinated Indebtedness, except as expressly permitted by the
subordination terms thereof that have been approved by Agent; provided, however,
that notwithstanding the foregoing Borrower shall be permitted to make payments
to (i) Borrower’s Scientific Advisory Board members in an aggregate amount not
exceeding $170,000 in any calendar year, (ii) members of Borrower’s board of
directors in an aggregate amount not exceeding $250,000 in any calendar year or
such greater amount that is (1) approved by the board of directors of Borrower
and (2) consistent with industry compensation standards, (iii) the parties to
whom the “earnout” obligations described on Schedule B are owing in an amount
equal to all such earnout obligations and (iv) the stockholders of Cytokine upon
and in conjunction with the Cytokine Dissolution in an amount equal to such
stockholder’s pro rata share of the assets of Cytokine; provided, further,
however, that the Loan Parties may not pay in cash (but the Loan Parties may pay
in common stock of Borrower) the payments permitted under clauses (ii) and
(iii) above if any Event of Default exists at the time of such payment or after
giving effect thereto.
     7.7. Investments. No Loan Party shall, and no Loan Party shall permit any
of its Subsidiaries to, directly or indirectly (a) acquire or own, or make any
loan, advance or capital contribution (an “Investment”) in or to any person or
entity (other than another Loan Party), (b) acquire or create any Subsidiary, or
(c) engage in any joint venture or partnership with any other person or entity,
other than:

-18-



--------------------------------------------------------------------------------



 



(i) Investments existing on the date hereof and set forth on Schedule B hereto,
(ii) Investments in cash and Cash Equivalents (as defined below), and
(iii) loans or advances to employees of Borrower or any of its Subsidiaries to
finance travel, entertainment and relocation expenses and other ordinary
business purposes in the ordinary course of business, provided that the
aggregate outstanding principal amount of all loans and advances permitted
pursuant to this clause (iii) shall not exceed $250,000 at any time
(collectively, the “Permitted Investments”). The term “Cash Equivalents” means
(v) any readily-marketable securities (i) issued by, or directly,
unconditionally and fully guaranteed or insured by the United States federal
government or (ii) issued by any agency of the United States federal government
the obligations of which are fully backed by the full faith and credit of the
United States federal government, (w) any readily-marketable direct obligations
issued by any other agency of the United States federal government, any state of
the United States or any political subdivision of any such state or any public
instrumentality thereof, in each case having a rating of at least “A-1” from S&P
or at least “P-1” from Moody’s, (x) any commercial paper rated at least “A-1” by
S&P or “P-1” by Moody’s and issued by any entity organized under the laws of any
state of the United States, or any corporate obligation or note rated “AAA” by
S&P or Moody’s, (y) any U.S. dollar-denominated time deposit, insured
certificate of deposit, overnight bank deposit or bankers’ acceptance issued or
accepted by (i) Agent or (ii) any commercial bank that is (A) organized under
the laws of the United States, any state thereof or the District of Columbia,
(B) “adequately capitalized” (as defined in the regulations of its primary
federal banking regulators) and (C) has Tier 1 capital (as defined in such
regulations) in excess of $250,000,000 or (z) shares of any United States money
market fund that (i) has substantially all of its assets invested continuously
in the types of investments referred to in clause (v), (w), (x) or (y) above
with maturities as set forth in the proviso below, (ii) has net assets in excess
of $500,000,000 and (iii) has obtained from either S&P or Moody’s the highest
rating obtainable for money market funds in the United States; provided,
however, that the maturities of all obligations specified in any of clauses (v),
(w), (x) and (y) above shall not exceed 365 days.
     7.8. Transactions with Affiliates. No Loan Party shall, and no Loan Party
shall permit any of its Subsidiaries to, directly or indirectly enter into or
permit to exist any transaction with any Affiliate (as defined below) of
Borrower or any Subsidiary except for transactions that are in the ordinary
course of Borrower’s or such Subsidiary’s business, upon fair and reasonable
terms that are no more favorable to such Affiliate of Borrower or such
Subsidiary than would be obtained in an arm’s length transaction. As used
herein, “Affiliate” shall mean, with respect to Borrower or any Subsidiary,
(a) each person that, directly or indirectly, owns or controls 10% or more of
the stock or membership interests having ordinary voting power in the election
of directors or managers of Borrower or any Subsidiary, and (b) each person that
controls, is controlled by or is under common control with Borrower or any
Subsidiary.
     7.9. Compliance. No Loan Party shall (a) fail to comply with the laws and
regulations described in Section 5.8 herein, (b) use any portion of the Term
Loan to purchase or carry margin stock (within the meaning of Regulation U of
the Federal Reserve Board) or (c) fail to comply with or violate any other law
or regulation, the failure or violation of which could reasonably be expected to
have a Material Adverse Effect, or permit any Subsidiary to do any of the
foregoing.
     7.10. Deposit Accounts and Securities Accounts. Other than with respect to
deposit accounts used solely to fund payroll and withholding taxes, no Loan
Party shall directly or indirectly maintain or establish any deposit account or
securities account, unless Agent, such Loan Party and the depository institution
or securities intermediary at which the account is or will be maintained enter
into a deposit account control agreement or securities account control
agreement, as the case may be (an “Account Control Agreement”), in form and
substance satisfactory to Agent (which agreement shall provide that such
depository institution or securities intermediary shall comply with all
instructions of Agent without further consent of such Loan Party, including,
without limitation, an instruction by Agent to follow a notice of exclusive
control or similar notice (such notice, a “Notice of Exclusive Control”)), prior
to or concurrently with the establishment of such deposit account or securities
account (or in the case of any such deposit account or securities account
maintained as of the date hereof, prior to or concurrently with the entering
into this Agreement). Agent may give a Notice of Exclusive Control with respect
to any deposit account or securities account at any time at which a Default or
Event of Default has occurred and is continuing. Borrower shall request in
writing and otherwise take such reasonable steps to ensure that all account
debtors under the Thalidomide Royalty Agreement forward payment directly to an
account governed by an Account Control Agreement. Miikana shall, or Borrower
shall cause Miikana to, (a) close account numbers 1892564210 and 1892564228 at
Comerica Bank (collectively, the “Comerica Accounts”) on or before the 90th day
after the Closing Date, (b) maintain a balance of not more than $50,000 in
account number 5206068 at Canada Trust (the “Canada Trust Account”) and
(c) promptly deliver to Agent documents and information with respect to the
Comerica Accounts and Canada Trust Account as Agent may reasonably request.

-19-



--------------------------------------------------------------------------------



 



     7.11. Amendments to Certain Material Agreements. Borrower shall not amend,
modify or waive any provision of (a) the Thalidomide Royalty Agreement or
(b) any document relating to any of the Subordinated Indebtedness, in each case
without the prior written consent of Agent and the Requisite Lenders.
8. DEFAULT AND REMEDIES.
     8.1. Events of Default. The Loan Parties shall be in default under this
Agreement and each of the other Debt Documents if (each of the following, an
“Event of Default”):

  (a)   Borrower shall fail to pay (i) any principal when due, or (ii) any
interest, fees or other Obligations (other than as specified in clause
(i) within a period of 7 days after the due date thereof (other than on the Term
Loan Maturity Date));     (b)   any Loan Party breaches any of its obligations
under Section 6.1 (solely as it relates to maintaining its existence),
Section 6.2 or Article 7;     (c)   Borrower breaches its obligations under the
first sentence of Section 6.3 and fails to cure such breach within 5 days after
the date on which Agent delivers written notice of such breach to Borrower;    
(d)   any Loan Party breaches any of its other obligations under any of the Debt
Documents and fails to cure such breach within 30 days after the earlier of
(i) the date on which an officer of such Loan Party becomes aware of such
failure and (ii) the date on which written notice shall have been given to
Borrower from Agent;     (e)   any warranty, representation or statement made or
deemed made by or on behalf of any Loan Party in any of the Debt Documents or
otherwise in connection with any of the Obligations shall be false or misleading
in any material respect at the time such warranty, representation or statement
was made or deemed to be made;     (f)   any of the Collateral with a value in
excess of $100,000 in the aggregate is subjected to attachment, execution, levy,
seizure or confiscation in any legal proceeding or otherwise, or if any legal or
administrative proceeding is commenced against any Loan Party or any of the
Collateral, which in the good faith judgment of Agent subjects any of the
Collateral to a material risk of attachment, execution, levy, seizure or
confiscation and no bond is posted or protective order obtained to negate such
risk;

-20-



--------------------------------------------------------------------------------



 



  (g)   one or more judgments, orders or decrees shall be rendered against any
Loan Party or any Subsidiary of a Loan Party that exceeds by more than $50,000
any insurance coverage applicable thereto (to the extent the relevant insurer
has been notified of such claim and has not denied coverage therefor) and either
(i) enforcement proceedings shall have been commenced by any creditor upon any
such judgment, order or decree or (ii) such judgment, order or decree shall not
have been vacated or discharged for a period of 10 consecutive days and there
shall not be in effect (by reason of a pending appeal or otherwise) any stay of
enforcement thereof;     (h)   (i) any Loan Party or any Subsidiary of a Loan
Party shall generally not pay its debts as such debts become due, shall admit in
writing its inability to pay its debts generally, shall make a general
assignment for the benefit of creditors, or shall cease doing business as a
going concern, (ii) any proceeding shall be instituted by or against any Loan
Party or any Subsidiary of a Loan Party seeking to adjudicate it a bankrupt or
insolvent or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, composition of it or its debts or any similar
order, in each case under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or seeking the entry of an order for relief
or the appointment of a custodian, receiver, trustee, conservator, liquidating
agent, liquidator, other similar official or other official with similar powers,
in each case for it or for any substantial part of its property and, in the case
of any such proceedings instituted against (but not by or with the consent of)
such Loan Party or such Subsidiary, either such proceedings shall remain
undismissed or unstayed for a period of 45 days or more or any action sought in
such proceedings shall occur or (iii) any Loan Party or any Subsidiary of a Loan
Party shall take any corporate or similar action or any other action to
authorize any action described in clause (i) or (ii) above;     (i)   any Loan
Party files any amendment or termination statement relating to a filed financing
statement describing the Collateral;     (j)   an event or development occurs
which has a Material Adverse Effect if such default shall have continued
unremedied for a period of 5 Business Days after written notice from Agent;    
(k)   (i) any provision of any Debt Document shall fail to be valid and binding
on, or enforceable against, a Loan Party party thereto, (ii) any Debt Document
purporting to grant a security interest to secure any Obligation shall fail to
create a valid and enforceable security interest on any Collateral purported to
be covered thereby or such security interest shall fail or cease to be a
perfected lien with the priority required in the relevant Debt Document or
(iii) any subordination provision set forth in any document evidencing or
relating to the Subordinated Indebtedness shall, in whole or in part, terminate
or otherwise fail or cease to be valid and binding on, or enforceable against,
or any agent for or holder of the Subordinated Indebtedness (or such person
shall so state in writing), or any Loan Party shall state in writing that any of
the events described in clause (i), (ii) or (iii) above shall have occurred;    
(l)   any Loan Party or any Subsidiary of a Loan Party defaults under (1) any
Material Agreement or (2) any other material obligation for (i) borrowed money,
(ii) the deferred purchase price of property or (iii) payments due under any
lease agreement; or

-21-



--------------------------------------------------------------------------------



 



  (m)   (i) the acquisition, directly or indirectly, by any person or group (as
such term is used in Section 13(d)(3) of the Exchange Act) of more than forty
percent (40%) of the voting power of the voting stock of Borrower by way of
merger or consolidation or otherwise, (ii) during any period of twelve
consecutive calendar months, individuals who at the beginning of such period
constituted the board of directors of Borrower cease for any reason other than
death or disability to constitute a majority of the directors then in office,
(iv) Borrower ceases to own and control, directly or indirectly, 100% of the
economic and voting rights associated with the outstanding voting capital stock
(or other voting equity interest) of Miikana or (v) the occurrence of any
“change of control” or any term of similar effect under any Subordinated
Indebtedness document.

     8.2. Lender Remedies. Upon the occurrence of any Event of Default, Agent
may, and at the written request of the Requisite Lenders shall, terminate the
Commitments and declare any or all of the Obligations to be immediately due and
payable, without demand or notice to any Loan Party and the accelerated
Obligations shall bear interest at the Default Rate pursuant to Section 2.6,
provided that, upon the occurrence of any Event of Default specified in
Section 8.1(h) above, the Obligations shall be automatically accelerated. After
the occurrence of an Event of Default, Agent shall have (on behalf of itself and
Lenders) all of the rights and remedies of a secured party under the UCC, and
under any other applicable law. Without limiting the foregoing, Agent shall have
the right to, and at the written request of the Requisite Lenders shall,
(a) notify any account debtor of any Loan Party or any obligor on any instrument
which constitutes part of the Collateral to make payments to Agent (for the
benefit of itself and Lenders), (b) with or without legal process, enter any
premises where the Collateral may be and take possession of and remove the
Collateral from the premises or store it on the premises, (c) sell the
Collateral at public or private sale, in whole or in part, and have the right to
bid and purchase at such sale, or (d) lease or otherwise dispose of all or part
of the Collateral, applying proceeds from such disposition to the Obligations in
accordance with Section 8.4. If requested by Agent, the Loan Parties shall
promptly assemble the Collateral and make it available to Agent at a place to be
designated by Agent. Agent may also render any or all of the Collateral unusable
at a Loan Party’s premises and may dispose of such Collateral on such premises
without liability for rent or costs. Any notice that Agent is required to give
to any Loan Party under the UCC of the time and place of any public sale or the
time after which any private sale or other intended disposition of the
Collateral is to be made shall be deemed to constitute reasonable notice if such
notice is given in accordance with this Agreement at least 5 days prior to such
action. Effective only upon the occurrence and during the continuance of an
Event of Default, each Loan Party hereby irrevocably appoints Agent (and any of
Agent’s designated officers or employees) as such Loan Party’s true and lawful
attorney to: (i) take any of the actions specified above in this paragraph;
(ii) endorse such Loan Party’s name on any checks or other forms of payment or
security that may come into Agent’s possession; (iii) settle and adjust disputes
and claims respecting the accounts directly with account debtors, for amounts
and upon terms which Agent determines to be reasonable; and (iv) do such other
and further acts and deeds in the name of such Loan Party that Agent may deem
necessary or desirable to enforce its rights in or to any of the Collateral or
to perfect or better perfect Agent’s security interest (on behalf of itself and
Lenders) in any of the Collateral. The appointment of Agent as each Loan Party’s
attorney in fact is a power coupled with an interest and is irrevocable until
the Termination Date.
     8.3. Additional Remedies. In addition to the remedies provided in
Section 8.2 above, each Loan Party hereby grants to Agent (on behalf of itself
and Lenders) and any transferee of Collateral, for purposes of exercising its
remedies as provided herein, an irrevocable, nonexclusive license (exercisable
without payment of royalty or other compensation to any Loan Party) to use,
license or sublicense any Intellectual Property now owned or hereafter acquired
by such Loan Party, and wherever the same may be located, and including in such
license access to all media in which any of the licensed items may be recorded
or stored and to all computer software and programs used for the compilation or
printout thereof.

-22-



--------------------------------------------------------------------------------



 



     8.4. Application of Proceeds. Proceeds from any Transfer of the Collateral
or the Intellectual Property (other than Permitted Dispositions) and all
payments made to or proceeds of Collateral received by Agent during the
continuance of an Event of Default shall be applied as follows: (a) first, to
pay all fees, costs, indemnities, reimbursements and expenses then due to Agent
under the Debt Documents in its capacity as Agent under the Debt Documents,
(b) second, to pay all fees, costs, indemnities, reimbursements and expenses
then due to Lenders under the Debt Documents in accordance with their respective
Pro Rata Shares, until paid in full, (c) third, to pay all interest on the Term
Loan then due to Lenders in accordance with their respective Pro Rata Shares,
until paid in full (other than interest accrued after the commencement of any
proceeding referred to in Section 8.1(h) if a claim for such interest is not
allowable in such proceeding), (d) fourth, to pay all principal on the Term Loan
then due to Lenders in accordance with their respective Pro Rata Shares, until
paid in full (e) fifth, to pay all other Obligations then due to Lenders in
accordance with their respective Pro Rata Shares, until paid in full (including,
without limitation, all interest accrued after the commencement of any
proceeding referred to in Section 8.1(h) whether or not a claim for such
interest is allowable in such proceeding), and (f) sixth, to Borrower or as
otherwise required by law. Borrower shall remain fully liable for any
deficiency.
9. THE AGENT.
     9.1. Appointment of Agent.

  (a)   Each Lender hereby appoints GECC (together with any successor Agent
pursuant to Section 9.9) as Agent under the Debt Documents and authorizes the
Agent to (a) execute and deliver the Debt Documents and accept delivery thereof
on its behalf from the Loan Parties, (b) take such action on its behalf and to
exercise all rights, powers and remedies and perform the duties as are expressly
delegated to the Agent under such Debt Documents and (c) exercise such powers as
are reasonably incidental thereto. The provisions of this Article 9 are solely
for the benefit of Agent and Lenders and none of the Loan Parties nor any other
person shall have any rights as a third party beneficiary of any of the
provisions hereof. In performing its functions and duties under this Agreement
and the other Debt Documents, Agent shall act solely as an agent of Lenders and
does not assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for any Loan Party or any other person.
Agent shall have no duties or responsibilities except for those expressly set
forth in this Agreement and the other Debt Documents. The duties of Agent shall
be mechanical and administrative in nature and Agent shall not have, or be
deemed to have, by reason of this Agreement, any other Debt Document or
otherwise a fiduciary or trustee relationship in respect of any Lender. Except
as expressly set forth in this Agreement and the other Debt Documents, Agent
shall not have any duty to disclose, and shall not be liable for failure to
disclose, any information relating to Borrower or any of its Subsidiaries that
is communicated to or obtained by GECC or any of its affiliates in any capacity.
    (b)   Without limiting the generality of clause (a) above, Agent shall have
the sole and exclusive right and authority (to the exclusion of the Lenders),
and is hereby authorized, to (i) act as the disbursing and collecting agent for
the Lenders with respect to all payments and collections arising in connection
with the Debt Documents (including in any other bankruptcy, insolvency or
similar proceeding), and each person making any payment in connection with any
Debt Document to any Lender is hereby authorized to make such payment to Agent,
(ii) file and prove claims and file other documents necessary or desirable to
allow the claims of Agent and Lenders with respect to any Obligation in any
proceeding described in any bankruptcy, insolvency or similar proceeding (but
not to vote, consent or otherwise act on behalf of such Lender), (iii) act as
collateral agent for Agent and each Lender for purposes of the perfection of all
liens created by the Debt Documents and all other purposes stated therein,
(iv) manage, supervise and otherwise deal with the Collateral, (v) take such
other action as is necessary or desirable to maintain the perfection and
priority of the liens created or purported to be created by the Debt Documents,
(vi) except as may be otherwise specified in any Debt Document, exercise all
remedies given to Agent and the other Lenders with respect to the Collateral,
whether under the Debt Documents, applicable law or otherwise and (vii) execute
any amendment, consent or waiver under the Debt Documents on behalf of any
Lender that has consented in writing to such amendment, consent or waiver;
provided, however, that Agent hereby appoints, authorizes and directs each
Lender to act as collateral sub-agent for Agent and the Lenders for purposes of
the perfection of all liens with respect to the Collateral, including any
deposit account maintained by a Loan Party with, and cash and cash equivalents
held by, such Lender, and may further authorize and direct the Lenders to take
further actions as collateral sub-agents for purposes of enforcing such liens or
otherwise to transfer the Collateral subject thereto to Agent, and each Lender
hereby agrees to take such further actions to the extent, and only to the
extent, so authorized and directed. Agent may, upon any term or condition it
specifies, delegate or exercise any of its rights, powers and remedies under,
and delegate or perform any of its duties or any other action with respect to,
any Debt Document by or through any trustee, co-agent, employee,
attorney-in-fact and any other person (including any Lender). Any such person
shall benefit from this Article 9 to the extent provided by Agent.

-23-



--------------------------------------------------------------------------------



 



  (c)   If Agent shall request instructions from Requisite Lenders or all
affected Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any other Debt Document, then Agent shall be
entitled to refrain from such act or taking such action unless and until Agent
shall have received instructions from Requisite Lenders or all affected Lenders,
as the case may be, and Agent shall not incur liability to any person by reason
of so refraining. Agent shall be fully justified in failing or refusing to take
any action hereunder or under any other Debt Document (a) if such action would,
in the opinion of Agent, be contrary to law or any Debt Document, (b) if such
action would, in the opinion of Agent, expose Agent to any potential liability
under any law, statute or regulation or (c) if Agent shall not first be
indemnified to its satisfaction against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against Agent as a result of Agent acting or refraining from acting
hereunder or under any other Debt Document in accordance with the instructions
of Requisite Lenders or all affected Lenders, as applicable.

     9.2. Agent’s Reliance, Etc. Neither Agent nor any of its affiliates nor any
of their respective directors, officers, agents, employees or representatives
shall be liable for any action taken or omitted to be taken by it or them
hereunder or under any other Debt Documents, or in connection herewith or
therewith, except for damages caused by its or their own gross negligence or
willful misconduct as finally determined by a court of competent jurisdiction.
Without limiting the generality of the foregoing, Agent: (a) may treat the payee
of any Note as the holder thereof until such Note has been assigned in
accordance with Section 10.1; (b) may consult with legal counsel, independent
public accountants and other experts, whether or not selected by it, and shall
not be liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts; (c) shall
not be responsible or otherwise incur liability for any action or omission taken
in reliance upon the instructions of the Requisite Lenders, (d) makes no
warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, warranties or representations made in or in
connection with this Agreement or the other Debt Documents; (e) shall not have
any duty to inspect the Collateral (including the books and records) or to
ascertain or to inquire as to the performance or observance of any provision of
any Debt Document, whether any condition set forth in any Debt Document is
satisfied or waived, as to the financial condition of any Loan Party or as to
the existence or continuation or possible occurrence or continuation of any
Default or Event of Default and shall not be deemed to have notice or knowledge
of such occurrence or continuation unless it has received a notice from Borrower
or any Lender describing such Default or Event of Default clearly labeled
“notice of default”; (f) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any lien
created or purported to be created under or in connection with, any Debt
Document or any other instrument or document furnished pursuant hereto or
thereto; and (g) shall incur no liability under or in respect of this Agreement
or the other Debt Documents by acting upon any notice, consent, certificate or
other instrument or writing (which may be by telecopy, telegram, cable or telex)
believed by it to be genuine and signed or sent or otherwise authenticated by
the proper party or parties.

-24-



--------------------------------------------------------------------------------



 



     9.3. GECC and Affiliates. GECC shall have the same rights and powers under
this Agreement and the other Debt Documents as any other Lender and may exercise
the same as though it were not Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include GECC in its individual capacity.
GECC and its affiliates may lend money to, invest in, and generally engage in
any kind of business with, Borrower, any of Borrower’s Subsidiaries, any of
their Affiliates and any person who may do business with or own securities of
Borrower, any of Borrower’s Subsidiaries or any such Affiliate, all as if GECC
were not Agent and without any duty to account therefor to Lenders. GECC and its
affiliates may accept fees and other consideration from Borrower for services in
connection with this Agreement or otherwise without having to account for the
same to Lenders. Each Lender acknowledges the potential conflict of interest
between GECC as a Lender holding disproportionate interests in the Term Loan and
GECC as Agent, and expressly consents to, and waives, any claim based upon, such
conflict of interest.
     9.4. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon Agent or any other Lender and based on
the financial statements referred to in Section 6.3 and such other documents and
information as it has deemed appropriate, made its own credit and financial
analysis of each Loan Party and its own decision to enter into this Agreement.
Each Lender also acknowledges that it will, independently and without reliance
upon Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement. Each Lender acknowledges the
potential conflict of interest of each other Lender as a result of Lenders
holding disproportionate interests in the Term Loan, and expressly consents to,
and waives, any claim based upon, such conflict of interest.
     9.5. Indemnification. Lenders shall and do hereby indemnify Agent (to the
extent not reimbursed by the Loan Parties and without limiting the obligations
of the Loan Parties), ratably according to their respective Pro Rata Shares from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against Agent
in any way relating to or arising out of this Agreement or any other Debt
Document or any action taken or omitted to be taken by Agent in connection
therewith; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from Agent’s gross negligence or
willful misconduct as finally determined by a court of competent jurisdiction.
Without limiting the foregoing, each Lender agrees to reimburse Agent promptly
upon demand for its Pro Rata Share of any out-of-pocket expenses (including
reasonable counsel fees) incurred by Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement and each
other Debt Document, to the extent that Agent is not reimbursed for such
expenses by the Loan Parties. The provisions of this Section 9.5 shall survive
the termination of this Agreement.

-25-



--------------------------------------------------------------------------------



 



     9.6. Successor Agent. Agent may resign at any time by giving not less than
30 days’ prior written notice thereof to Lenders and Borrower. Upon any such
resignation, the Requisite Lenders shall have the right to appoint a successor
Agent. If no successor Agent shall have been so appointed by the Requisite
Lenders and shall have accepted such appointment within 30 days after the
resigning Agent’s giving notice of resignation, then the resigning Agent may, on
behalf of Lenders, appoint a successor Agent, which shall be a Lender, if a
Lender is willing to accept such appointment, or otherwise shall be a commercial
bank or financial institution or a subsidiary of a commercial bank or financial
institution if such commercial bank or financial institution is organized under
the laws of the United States of America or of any State thereof and has a
combined capital and surplus of at least $300,000,000. If no successor Agent has
been appointed pursuant to the foregoing, within 30 days after the date such
notice of resignation was given by the resigning Agent, such resignation shall
become effective and the Requisite Lenders shall thereafter perform all the
duties of Agent hereunder until such time, if any, as the Requisite Lenders
appoint a successor Agent as provided above. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning Agent. Upon the earlier of the acceptance of any appointment as
Agent hereunder by a successor Agent or the effective date of the resigning
Agent’s resignation, the resigning Agent shall be discharged from its duties and
obligations under this Agreement and the other Debt Documents, except that any
indemnity rights or other rights in favor of such resigning Agent shall
continue. After any resigning Agent’s resignation hereunder, the provisions of
this Section 9 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was acting as Agent under this Agreement and the other
Debt Documents.
     9.7. Setoff and Sharing of Payments. In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, upon the occurrence and during the continuance of any Event of Default
and subject to Section 9.8(e), each Lender is hereby authorized at any time or
from time to time upon the direction of Agent, without notice to Borrower or any
other person, any such notice being hereby expressly waived, to offset and to
appropriate and to apply any and all balances held by it at any of its offices
for the account of Borrower (regardless of whether such balances are then due to
Borrower) and any other properties or assets at any time held or owing by that
Lender or that holder to or for the credit or for the account of Borrower
against and on account of any of the Obligations that are not paid when due. Any
Lender exercising a right of setoff or otherwise receiving any payment on
account of the Obligations in excess of its Pro Rata Share thereof shall
purchase for cash (and the other Lenders or holders shall sell) such
participations in each such other Lender’s or holder’s Pro Rata Share of the
Obligations as would be necessary to cause such Lender to share the amount so
offset or otherwise received with each other Lender or holder in accordance with
their respective Pro Rata Shares of the Obligations. Borrower agrees, to the
fullest extent permitted by law, that (a) any Lender may exercise its right to
offset with respect to amounts in excess of its Pro Rata Share of the
Obligations and may sell participations in such amounts so offset to other
Lenders and holders and (b) any Lender so purchasing a participation in the Term
Loan made or other Obligations held by other Lenders or holders may exercise all
rights of offset, bankers’ lien, counterclaim or similar rights with respect to
such participation as fully as if such Lender or holder were a direct holder of
the Term Loan and the other Obligations in the amount of such participation.
Notwithstanding the foregoing, if all or any portion of the offset amount or
payment otherwise received is thereafter recovered from the Lender that has
exercised the right of offset, the purchase of participations by that Lender
shall be rescinded and the purchase price restored without interest. The term
“Pro Rata Share” means, with respect to any Lender at any time, the percentage
obtained by dividing (x) the Commitment of such Lender then in effect (or, if
such Commitment is terminated, the aggregate outstanding principal amount of the
Term Loan owing to such Lender) by (y) the Total Commitment then in effect (or,
if the Total Commitment is terminated, the outstanding principal amount of the
Term Loan owing to all Lenders).

-26-



--------------------------------------------------------------------------------



 



     9.8. Payments; Information; Actions in Concert.

  (a)   Payments. If Agent receives any payment for the account of Lenders on or
prior to 11:00 a.m. Connecticut time on any Business Day, Agent shall pay to
each applicable Lender such Lender’s Pro Rata Share of such payment on such
Business Day. If Agent receives any payment for the account of Lenders after
11:00 a.m. Connecticut time on any Business Day, Agent shall pay to each
applicable Lender such Lender’s Pro Rata Share of such payment on the next
Business Day.     (b)   Return of Payments.         (i) If Agent pays an amount
to a Lender under this Agreement in the belief or expectation that a related
payment has been or will be received by Agent from a Loan Party and such related
payment is not received by Agent, then Agent will be entitled to recover such
amount (including interest accruing on such amount at the Federal Funds Rate for
the first Business Day and thereafter, at the rate otherwise applicable to such
Obligation) from such Lender on demand without setoff, counterclaim or deduction
of any kind.         (ii) If Agent determines at any time that any amount
received by Agent under this Agreement must be returned to a Loan Party or paid
to any other person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other Debt
Document, Agent will not be required to distribute any portion thereof to any
Lender. In addition, each Lender will repay to Agent on demand any portion of
such amount that Agent has distributed to such Lender, together with interest at
such rate, if any, as Agent is required to pay to such Loan Party or such other
person, without setoff, counterclaim or deduction of any kind.     (c)  
[Intentionally omitted.]     (d)   Dissemination of Information. Agent shall use
reasonable efforts to provide Lenders with any notice of Default or Event of
Default received by Agent from, or delivered by Agent to Borrower, with notice
of any Event of Default of which Agent has actually become aware and with notice
of any action taken by Agent following any Event of Default; provided that Agent
shall not be liable to any Lender for any failure to do so, except to the extent
that such failure is attributable to Agent’s gross negligence or willful
misconduct as finally determined by a court of competent jurisdiction. Lenders
acknowledge that Borrower is required to provide financial statements to Lenders
in accordance with Section 6.3 hereto and agree that Agent shall have no duty to
provide the same to Lenders.     (e)   Actions in Concert. Anything in this
Agreement to the contrary notwithstanding, each Lender hereby agrees with each
other Lender that no Lender shall take any action to protect or enforce its
rights against the Loan Parties or the Collateral arising out of this Agreement,
the Notes or any other Debt Documents (including exercising any rights of
setoff) without first obtaining the prior written consent of Agent and Requisite
Lenders, it being the intent of Lenders that any such action to protect or
enforce rights under this Agreement and the Notes shall be taken in concert and
at the direction or with the consent of Agent and Requisite Lenders.

-27-



--------------------------------------------------------------------------------



 



10. MISCELLANEOUS.
     10.1. Assignment. Subject to the terms of this Section 10.1, any Lender may
make an assignment to an assignee of, or sell participations in, at any time or
times, the Debt Documents, its Commitment, Term Loan or any portion thereof or
interest therein, including any Lender’s rights, title, interests, remedies,
powers or duties thereunder. Any assignment by a Lender shall: (i) except in the
case of an assignment to a Qualified Assignee (as defined below), require the
consent of each Lender (which consent shall not be unreasonably withheld,
conditioned or delayed), (ii) require the execution of an assignment agreement
in form and substance reasonably satisfactory to, and acknowledged by, Agent (an
“Assignment Agreement”); (iii) be conditioned on such assignee Lender
representing to the assigning Lender and Agent that it is purchasing the
applicable Commitment and/or portion of the Term Loan to be assigned to it for
its own account, for investment purposes and not with a view to the distribution
thereof; (iv) be in an aggregate amount of not less than $1,000,000, unless such
assignment is made to an existing Lender or an affiliate of an existing Lender
or is of the assignor’s (together with its affiliates’) entire interest in the
Term Loan or is made with the prior written consent of Agent; and (v) include a
payment to Agent of an assignment fee of $3,500. In the case of an assignment by
a Lender under this Section 10.1, the assignee shall have, upon its registration
in the Note Register (as defined below) and to the extent of such assignment,
the same rights, benefits and obligations as all other Lenders hereunder. The
assigning Lender shall be relieved of its obligations hereunder with respect to
its Commitment and Pro Rata Share of the Term Loan, as applicable, or assigned
portion thereof from and after the date of such assignment. Borrower hereby
acknowledges and agrees that any assignment shall give rise to a direct
obligation of Borrower to the assignee and that the assignee shall be considered
to be a “Lender”. In the event any Lender assigns or otherwise transfers all or
any part of the Commitments and Obligations, Agent shall so notify Borrower and
Borrower shall, upon the request of Agent, execute new Notes in exchange for the
Notes, if any, being assigned. Agent may amend Schedule A to this Agreement to
reflect assignments made in accordance with this Section.
     Agent shall maintain a register (the “Note Register”) of the Lenders and
all assignee Lenders that are the holders of all the Notes and other Obligations
issued pursuant to this Agreement. Upon five (5) Business Days’ prior written
notice to Agent, Agent will allow any Lender to inspect and copy such list at
Agent’s principal place of business during normal business hours. Prior to the
due presentment for registration of transfer of any Note or other Obligation,
Agent may deem and treat the person in whose name a Note or other Obligation is
registered as the absolute owner of such Note or Obligation for the purpose of
receiving payment of principal of and premium and interest on such Note or
Obligation and for all other purposes whatsoever, and Agent shall not be
affected by notice to the contrary.
     As used herein, “Qualified Assignee” means (a) any Lender and any affiliate
of any Lender and (b) any commercial bank, savings and loan association or
savings bank or any other entity which is an “accredited investor” (as defined
in Regulation D under the Securities Act) which extends credit or buys loans as
one of its businesses, including insurance companies, mutual funds, lease
financing companies and commercial finance companies, in each case, which has a
rating of BBB or higher from S&P and a rating of Baa2 or higher from Moody’s at
the date that it becomes a Lender and in each case of clauses (a) and (b),
which, through its applicable lending office, is capable of lending to Borrower
without the imposition of any withholding or similar taxes; provided that no
person proposed to become a Lender after the Closing Date and determined by
Agent to be acting in the capacity of a vulture fund or distressed debt
purchaser shall be a Qualified Assignee, and no person or Affiliate of such
person proposed to become a Lender after the Closing Date and that holds any
subordinated debt or stock issued by Borrower shall be a Qualified Assignee.

-28-



--------------------------------------------------------------------------------



 



     10.2. Notices. All notices, requests or other communications given in
connection with this Agreement shall be in writing, shall be addressed to the
parties at their respective addresses set forth on the signature pages hereto
below such parties’ name or in the most recent Assignment Agreement executed by
any Lender (unless and until a different address may be specified in a written
notice to the other party delivered in accordance with this Section), and shall
be deemed given (a) on the date of receipt if delivered by hand, (b) on the date
of sender’s receipt of confirmation of proper transmission if sent by facsimile
transmission, (c) on the next Business Day after being sent by a
nationally-recognized overnight courier, and (d) on the fourth Business Day
after being sent by registered or certified mail, postage prepaid. As used
herein, the term “Business Day” shall mean and include any day other than
Saturdays, Sundays, or other days on which commercial banks in New York, New
York are required or authorized to be closed.
     10.3. Correction of Debt Documents. Agent may correct patent errors and
fill in all blanks in this Agreement or the Debt Documents consistent with the
agreement of the parties.
     10.4. Performance. Time is of the essence of this Agreement. This Agreement
shall be binding, jointly and severally, upon all parties described as the
“Borrower” and their respective successors and assigns, and shall inure to the
benefit of Agent, Lenders, and their respective successors and assigns.
     10.5. Payment of Fees and Expenses. The Loan Parties agree, jointly and
severally, to pay or reimburse upon demand for all reasonable fees, costs and
expenses incurred by Agent and Lenders in connection with (a) the investigation,
preparation, negotiation, execution, administration of, or any amendment,
modification, waiver or termination of, this Agreement or any other Debt
Document, (b) the administration of any transaction contemplated hereby or
thereby and (c) the enforcement, assertion, defense or preservation of Agent’s
and Lenders’ rights and remedies under this Agreement or any other Debt
Document, in each case of clauses (a) through (c), including, without
limitation, reasonable attorney’s fees and expenses, the allocated cost of
in-house legal counsel, reasonable fees and expenses of consultants, auditors
and appraisers and UCC and other corporate search and filing fees and wire
transfer fees. Borrower further agrees that such fees, costs and expenses shall
constitute Obligations. This provision shall survive the termination of this
Agreement.
     10.6. Indemnity. Each Loan Party shall and does hereby jointly and
severally indemnify and defend Agent, Lenders, and their respective successors
and assigns, and their respective directors, officers, employees, consultants,
attorneys, agents and affiliates (each an “Indemnitee”) from and against all
liabilities, losses, damages, expenses, penalties, claims, actions and suits
(including, without limitation, related reasonable attorneys’ fees and the
allocated costs of in-house legal counsel) of any kind whatsoever arising,
directly or indirectly, which may be imposed on, incurred by or asserted against
such Indemnitee as a result of or in connection with this Agreement, the other
Debt Documents or any of the transactions contemplated hereby or thereby. This
provision shall survive the termination of this Agreement.
     10.7. Rights Cumulative. Agent’s and Lenders’ rights and remedies under
this Agreement or otherwise arising are cumulative and may be exercised
singularly or concurrently. Neither the failure nor any delay on the part of
Agent or any Lender to exercise any right, power or privilege under this
Agreement shall operate as a waiver, nor shall any single or partial exercise of
any right, power or privilege preclude any other or further exercise of that or
any other right, power or privilege. NONE OF AGENT OR ANY LENDER SHALL BE DEEMED
TO HAVE WAIVED ANY OF ITS RESPECTIVE RIGHTS UNDER THIS AGREEMENT OR UNDER ANY
OTHER AGREEMENT, INSTRUMENT OR PAPER SIGNED BY BORROWER UNLESS SUCH WAIVER IS
EXPRESSED IN WRITING AND SIGNED BY AGENT, REQUISITE LENDERS OR ALL LENDERS, AS
APPLICABLE. A waiver on any one occasion shall not be construed as a bar to or
waiver of any right or remedy on any future occasion.

-29-



--------------------------------------------------------------------------------



 



     10.8. Entire Agreement; Amendments, Waivers.

  (a)   This Agreement and the other Debt Documents constitute the entire
agreement between the parties with respect to the subject matter hereof and
thereof and supersede all prior understandings (whether written, verbal or
implied) with respect to such subject matter. Section headings contained in this
Agreement have been included for convenience only, and shall not affect the
construction or interpretation of this Agreement.     (b)   Except for actions
expressly permitted to be taken by Agent, no amendment, modification,
termination or waiver of any provision of this Agreement or any other Debt
Document, or any consent to any departure by Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by Agent,
Borrower and Lenders having more than 60% of the aggregate outstanding principal
amount of the Term Loan (the “Requisite Lenders”); provided, however, that so
long as a party that is a Lender hereunder on the Closing Date does not assign
any portion of its Term Loan, such Lender shall be deemed to be a Requisite
Lender. Except as set forth in clause (c) below, all such amendments,
modifications, terminations or waivers requiring the consent of any Lenders
shall require the written consent of Requisite Lenders.     (c)   No amendment,
modification, termination or waiver of any provision of this Agreement or any
other Debt Document shall, unless in writing and signed by Agent and each Lender
directly affected thereby: (i) increase or decrease any Commitment of any Lender
or increase or decrease the Total Commitment (which shall be deemed to affect
all Lenders), (ii) reduce the principal of or rate of interest on any Obligation
or the amount of any fees payable hereunder, (iii) postpone the date fixed for
or waive any payment of principal of or interest on any Term Loan, or any fees
hereunder, (iv) release all or substantially all of the Collateral, or consent
to a Transfer of all or substantially all of the Intellectual Property, in each
case except as otherwise expressly permitted in the Debt Documents,
(v) subordinate the lien granted in favor of the Agent securing the Obligations,
(vi) release a Loan Party from, or consent to a Loan Party’s assignment or
delegation of, such Loan Party’s obligations hereunder and under the other Debt
Documents or (vii) amend, modify, terminate or waive Section 8.4, 10.8(b),
10.8(c) or the definition of “Pro Rata Share”; provided that all Lenders shall
be deemed to be directly affected by the matters set forth in the preceding
clauses (iv), (vi) and (vii).     (d)   Notwithstanding any provision in this
Section 10.8 to the contrary, no amendment, modification, termination or waiver
affecting or modifying the rights or obligations of Agent hereunder shall be
effective unless signed by Borrower, Agent and Requisite Lenders.     (e)  
Subject to the terms and conditions of this Section 10.8, if Agent receives a
written notice from Borrower requesting the consent of the Requisite Lenders to
a proposed acquisition by Borrower that is not permitted under Section 7.5,
then, on or before the 30th day after the date on which Agent receives such
notice (the “Response Date”), Agent shall advise Borrower in writing whether the
consent of the Requisite Lenders to such acquisition has been obtained (the
“Response”); provided that if Borrower does not receive a Response from Agent on
or prior to the Response Date, Agent and all Lenders shall be deemed to have not
consented to such acquisition.

-30-



--------------------------------------------------------------------------------



 



     10.9. Binding Effect. This Agreement shall continue in full force and
effect until the Termination Date; provided, however, that the provisions of
Sections 2.3(f), 9.5, 10.5 and 10.6 and the other indemnities contained in the
Debt Documents shall survive the Termination Date. The surrender, upon payment
or otherwise, of any Note or any of the other Debt Documents evidencing any of
the Obligations shall not affect the right of Agent to retain the Collateral for
such other Obligations as may then exist or as it may be reasonably contemplated
will exist in the future. This Agreement and the grant of the security interest
in the Collateral pursuant to Section 3.1 shall automatically be reinstated if
Agent or any Lender is ever required to return or restore the payment of all or
any portion of the Obligations (all as though such payment had never been made).
     10.10. Use of Logo. Subject to prior written notice to, and written consent
from each applicable Loan Party, which consent may be withheld in such Loan
Party’s absolute and sole discretion, each Loan Party authorizes each Lender to
use its name, logo and/or trademark in connection with certain promotional
materials that such Lender may disseminate to the public. The promotional
materials may include, but are not limited to, brochures, video tape, internet
website, press releases, advertising in newspaper and/or other periodicals,
lucites, and any other materials relating the fact that such Lender has a
financing relationship with Borrower. Nothing herein obligates a Lender to use a
Loan Party’s name, logo and/or trademark, in any promotional materials of such
Lender. The Loan Parties shall not, and shall not permit any of its respective
Affiliates to, issue any press release or other public disclosure (other than
any document filed with any governmental authority relating to a public offering
of the securities of Borrower) using the name, logo or otherwise referring to
General Electric Capital Corporation, GE Healthcare Financial Services, Inc. or
of any of their affiliates, the Debt Documents or any transaction contemplated
herein or therein without at least two (2) Business Days prior written notice to
and the prior written consent of Agent unless, and only to the extent that, the
Loan Parties or such affiliate is required to do so under applicable law.
     10.11. Waiver of Jury Trial. EACH OF THE LOAN PARTIES, AGENT AND LENDERS
UNCONDITIONALLY WAIVE ANY AND ALL RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF THE OTHER DEBT
DOCUMENTS, ANY OF THE INDEBTEDNESS SECURED HEREBY, ANY DEALINGS AMONG THE LOAN
PARTIES, AGENT AND/OR LENDERS RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION
OR ANY RELATED TRANSACTIONS, AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED
AMONG THE LOAN PARTIES, AGENT AND/OR LENDERS. THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT. THIS WAIVER IS IRREVOCABLE. THIS WAIVER MAY NOT BE MODIFIED EITHER ORALLY
OR IN WRITING. THE WAIVER ALSO SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT, ANY OTHER DEBT
DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS TRANSACTION
OR ANY RELATED TRANSACTION. THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO
A TRIAL BY THE COURT.

-31-



--------------------------------------------------------------------------------



 



     10.12. Governing Law. THIS AGREEMENT, THE OTHER DEBT DOCUMENTS AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL IN ALL
RESPECTS BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF
THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES OF SUCH
STATE), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE,
REGARDLESS OF THE LOCATION OF THE COLLATERAL. IF ANY ACTION ARISING OUT OF THIS
AGREEMENT OR ANY OTHER DEBT DOCUMENT IS COMMENCED BY AGENT IN THE STATE COURTS
OF THE STATE OF NEW YORK OR IN THE U.S. DISTRICT COURT FOR THE DISTRICT OF NEW
YORK , EACH LOAN PARTY HEREBY CONSENTS TO THE JURISDICTION OF ANY SUCH COURT IN
ANY SUCH ACTION AND TO THE LAYING OF VENUE IN THE STATE OF NEW YORK . ANY
PROCESS IN ANY SUCH ACTION SHALL BE DULY SERVED IF MAILED BY REGISTERED MAIL,
POSTAGE PREPAID, TO BORROWER AT ITS ADDRESS DESCRIBED IN SECTION 10.2, OR IF
SERVED BY ANY OTHER MEANS PERMITTED BY APPLICABLE LAW.
     10.13. Confidentiality. All of the financial statements and reports
furnished by Borrower to Agent under Section 6.3 hereof shall be deemed
confidential and shall not be disclosed by Agent and Lenders to any other
persons except as provided herein. In addition, any other information from time
to time delivered to Agent and/or the Lenders by Borrower which is identified as
confidential and which is not in the public domain shall be held by Agent or
such Lender as confidential; provided that Agent and each Lender may make
disclosure of such information (a) to its independent accountants and legal
counsel (which persons shall be likewise bound by the provisions of this
Section 10.13), (b) pursuant to statutory and regulatory requirements,
(c) pursuant to any mandatory court order or subpoena or in connection with any
legal process, (d) pursuant to any written agreement hereafter made between
Agent, any Lender and Borrower to which such information relates, which
agreement permits such disclosure, (e) as necessary in connection with the
exercise of any remedy by Agent or any Lender under the Debt Documents,
(f) consisting of general portfolio information that does not identify Borrower
or any of its Subsidiaries, (g) which has heretofore been publicly disclosed or
is otherwise available to such Agent and/or Lender on a non-confidential basis
from a source that is not, to its knowledge, subject to a confidentiality
agreement with Borrower, (h) in connection with any litigation to which Agent or
any Lender or its affiliates is a party, or (i) subject to an agreement
containing provisions substantially the same as those set forth in this
Section 10.13, to any assignee of or participant in, or prospective assignee of
or participant in, any of the Obligations.
     10.14. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement. Delivery of an executed
signature page of this Agreement by facsimile transmission or electronic
transmission shall be as effective as delivery of a manually executed
counterpart hereof.
[Signature Page Follows]

-32-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Loan Parties, Agent and Lenders, intending to be legally
bound hereby, have duly executed this Agreement in one or more counterparts,
each of which shall be deemed to be an original, as of the day and year first
aforesaid.

                      BORROWER:       GUARANTOR:    
 
                    ENTREMED, INC.,       MIIKANA THERAPEUTICS, INC.,     a
Delaware corporation       a Delaware corporation    
 
                   
By:
          By:        
 
 
 
Name: James S. Burns          
 
Name: James S. Burns    
 
  Title: President and Chief Executive Officer           Title: President and
Chief Executive Officer    
 
                    Address for notices for all Loan Parties:                
 
                    EntreMed, Inc.                 9640 Medical Center Drive    
            Rockville, MD 20850                 Attention: Dane R. Saglio      
          Phone: (240)864-2651                 Facsimile: (240)864-2624        
       
 
                    With a copy to:                
 
                    Cynthia Wong Hu                 Vice President, General
Counsel & Secretary                 Entremed, Inc.                 9640 Medical
Center Drive                 Rockville, Maryland 20850                 Phone:
(240) 864-2781                 Facsimile: (240) 864-2624                

 



--------------------------------------------------------------------------------



 



                      AGENT AND LENDER:                
 
                    GENERAL ELECTRIC CAPITAL CORPORATION                
 
                   
By:
                   
 
                 
 
Name:                   
 
                   
 
Title:  Duly Authorized Signatory                
 
                    Address For Notices:                
 
                    General Electric Capital Corporation                 c/o GE
Healthcare Financial Services, Inc., LSF                 83 Wooster Heights
Road, Fifth Floor                 Danbury, Connecticut 06810                
Attention: Senior Vice President of Risk                 Phone: (203) 205-5200  
              Facsimile: (203) 205-2192                
 
                    With a copy to:                
 
                    General Electric Capital Corporation                 c/o GE
Healthcare Financial Services, Inc.                 Two Bethesda Metro Center,
Suite 600                 Bethesda, Maryland 20814                 Attention:
General Counsel                 Phone: (301) 961-1640                 Facsimile:
(301) 664-9866                

 



--------------------------------------------------------------------------------



 



                      LENDER:          
 
                    MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business
Financial Services Inc., a Delaware corporation        
 
                   
By: 
                   
 
                 
Name: 
                 
 
                   
Title:
                 
 
                   
 
                    Address For Notices:        
 
                    222 N. LaSalle Street, 16th Floor         Chicago, Illinois
60601         Attention: Account Manager for MLC-HCF EntreMed transaction
(Colleen Sullivan)         Phone: 312-750-6293         Facsimile: 1-866-231-8408
       
 
                    With copies to:        
 
                    Merrill Lynch Capital         222 N. LaSalle Street, 16th
Floor         Chicago, Illinois 60601         Attention: Group Senior
Transaction Attorney, Healthcare Finance         Phone: 800-495-1806        
Facsimile: (312) 499-3245        
 
                    and               Merrill Lynch Capital         7700
Wisconsin Ave., Suite 400         Bethesda, Maryland 20814         Attention:
Group Senior Transaction Attorney, Healthcare Finance        
Phone: 800-495-1806         Facsimile: (866) 341-9053        

 



--------------------------------------------------------------------------------



 



                      LENDER:                
 
                    OXFORD FINANCE CORPORATION                
 
                   
By:
                   
 
                 
 
Name:                   
 
                   
 
Title:                   
 
                   
 
                    Address For Notices:                
 
                    Oxford Finance Corporation                 133 North Fairfax
Street                 Alexandria, VA 22314                 Attention: Timothy
A. Lex                                   Executive Vice President & Chief
Operating Officer                 Phone: 703-519-6017                 Facsimile:
703-519-6010                

 



--------------------------------------------------------------------------------



 



SCHEDULE A
COMMITMENTS

                  Name of Lender   Commitment of such Lender   Pro Rata Share
General Electric Capital Corporation
  $ 10,000,000.00       50 %
Merrill Lynch Capital
  $ 5,000,000.00       25 %
Oxford Finance Corporation
  $ 5,000,000.00       25 %  
TOTAL
  $ 20,0000,000.00       100 %

 